      Case 4:09-cv-05796-CW Document 1456 Filed 05/07/21 Page 1 of 65



 1   ROB BONTA
     Attorney General of California
 2   ADRIANO HRVATIN
     Supervising Deputy Attorney General
 3   SARAH M. BRATTIN
     Deputy Attorney General
 4   State Bar No. 302043
      1300 I Street, Suite 125
 5    P.O. Box 944255
      Sacramento, CA 94244-2550
 6    Telephone: (916) 210-7321
      Fax: (916) 324-5205
 7    E-mail: Sarah.Brattin@doj.ca.gov
     Attorneys for Defendants
 8

 9                            IN THE UNITED STATES DISTRICT COURT

10                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

11                                       OAKLAND DIVISION

12

13
     TODD ASHKER, et al.,                                   4:09-cv-05796-CW (RMI)
14
                                          Plaintiffs,       DEFENDANTS’ NOTICE OF APPEAL
15
                    v.
16
                                                            Judge:        The Honorable Claudia Wilken
17   GOVERNOR OF THE STATE OF                               Action Filed: December 9, 2009
     CALIFORNIA, et al.,
18
                                       Defendants.
19
20

21         TO PLAINTIFFS AND THEIR COUNSEL RECORD:

22         PLEASE TAKE NOTICE THAT Defendants Newsom, Cate, Lewis, and Chaus appeal to

23   the Ninth Circuit Court of Appeals the order entered April 9, 2021 (ECF No. 1440), a copy of

24   which is attached as exhibit 1.

25

26   //

27   //

28   //
                                                        1
                                                               Defs.’ Notice of Appeal (4:09-cv-05796-CW (RMI))
      Case 4:09-cv-05796-CW Document 1456 Filed 05/07/21 Page 2 of 65



 1         As required by Ninth Circuit Local Rule 3-2, Defendants’ Representation Statement is

 2   attached as exhibit 2.

 3   Dated: May 7, 2021                                 Respectfully submitted,
 4                                                      ROB BONTA
                                                        Attorney General of California
 5                                                      ADRIANO HRVATIN
                                                        Supervising Deputy Attorney General
 6

 7
                                                        /s/ Sarah M. Brattin____
 8                                                      SARAH M. BRATTIN
                                                        Deputy Attorney General
 9                                                      Attorneys for Defendants
10   SF2012204868/42673038.docx

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                    2
                                                         Defs.’ Notice of Appeal (4:09-cv-05796-CW (RMI))
Case 4:09-cv-05796-CW Document 1456 Filed 05/07/21 Page 3 of 65




                 Exhibit 1
                                        Case 4:09-cv-05796-CW Document 1456
                                                                       1440 Filed 05/07/21
                                                                                  04/09/21 Page 4
                                                                                                1 of 65
                                                                                                     56




                                   1

                                   2

                                   3                    IN THE UNITED STATES DISTRICT COURT

                                   4                  FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    TODD ASHKER, et al.,                     Case No. 09-cv-05796 CW
                                   7               Plaintiffs,                   ORDER EXTENDING THE
                                                                                 SETTLEMENT AGREEMENT
                                   8          v.
                                                                                 (Re: Dkt. Nos. 1345, 1363)
                                   9    GAVIN NEWSOM, et al.,
Northern District of California
  United States District Court




                                  10                Defendants.
                                  11

                                  12        This class action for violations of 42 U.S.C. § 1983 arises

                                  13   out of the placement and indefinite retention of inmates by the

                                  14   California Department of Corrections and Rehabilitation (CDCR) in

                                  15   solitary confinement in Security Housing Units (SHU) on the basis

                                  16   of so-called gang validation.      Plaintiffs, inmates in California

                                  17   prisons, some of whom have been in solitary confinement for more

                                  18   than ten years, bring this class action against Defendants, the

                                  19   Governor of the State of California, the Secretary of CDCR, the

                                  20   Chief of CDCR’s Office of Correctional Safety, and the Warden of

                                  21   Pelican Bay State Prison, for violations of their Eighth and

                                  22   Fourteenth Amendment rights.

                                  23        The parties entered into a settlement agreement (SA) in

                                  24   August 2015, whose terms, and the Court’s jurisdiction to enforce

                                  25   the same, were set to expire in twenty-four months, unless

                                  26   Plaintiffs showed, pursuant to paragraph 41 of the settlement

                                  27   agreement, the existence of ongoing and systemic violations under

                                  28   the Eighth Amendment or Fourteenth Amendment as alleged in the
                                        Case 4:09-cv-05796-CW Document 1456
                                                                       1440 Filed 05/07/21
                                                                                  04/09/21 Page 5
                                                                                                2 of 65
                                                                                                     56




                                   1   operative complaints or arising out of the SHU-related reforms

                                   2   required by the settlement agreement.       At the end of the

                                   3   settlement agreement’s twenty-four-month term, Plaintiffs moved

                                   4   for an extension, and the undersigned referred the motion to the

                                   5   magistrate judge for a report and recommendation subject to de

                                   6   novo review.   The magistrate judge found that Plaintiffs made the

                                   7   requisite showing of ongoing and systemic violations, and he

                                   8   recommends extending the settlement agreement, and along with it

                                   9   the Court’s jurisdiction over it, for twelve months.          See
Northern District of California
  United States District Court




                                  10   Extension Order, Docket No. 1122.

                                  11        Now pending are objections filed by both sides to the

                                  12   magistrate judge’s findings and recommendations.         The Court

                                  13   reviews the magistrate judge’s findings de novo and affirms his

                                  14   findings in part and reverses them in part, as set forth below,

                                  15   and it concludes that Plaintiffs have met their burden to show

                                  16   that a twelve-month extension of the settlement agreement is

                                  17   warranted under paragraph 41.

                                  18                                  BACKGROUND

                                  19   I.   Claims and Procedural History

                                  20        Plaintiffs Todd Ashker and Danny Troxell had lived in

                                  21   solitary confinement in Pelican Bay’s SHU for over two decades.

                                  22   Compl. ¶¶ 16-18.    On December 9, 2009, they filed this lawsuit

                                  23   challenging the conditions of their confinement.         Their pro se

                                  24   complaint charged various CDCR officials with violating their

                                  25   First, Fifth, Eighth, and Fourteenth Amendment rights.             Id. ¶ 8.

                                  26        On September 10, 2012, after securing counsel, Ashker and

                                  27   Troxell filed a second amended complaint (2AC) converting this

                                  28   suit into a putative class action and joining eight other long-
                                                                            2
                                        Case 4:09-cv-05796-CW Document 1456
                                                                       1440 Filed 05/07/21
                                                                                  04/09/21 Page 6
                                                                                                3 of 65
                                                                                                     56




                                   1   term SHU inmates as plaintiffs.      2AC ¶ 1, Docket No. 136.        In

                                   2   their 2AC, Plaintiffs assert that lengthy exposure to the

                                   3   conditions inside the Pelican Bay SHU violates the Eighth

                                   4   Amendment’s ban on cruel and unusual punishment.         Id. ¶¶ 177-92.

                                   5   Specifically, they allege that “the cumulative effect of

                                   6   extremely prolonged confinement, along with denial of the

                                   7   opportunity of parole, the deprivation of earned credits, the

                                   8   deprivation of good medical care, and other crushing conditions

                                   9   of confinement at the Pelican Bay SHU” have caused them
Northern District of California
  United States District Court




                                  10   significant harm, both physically and psychologically.             Id. ¶¶

                                  11   180-81.   They claim that SHU inmates are forced to “languish,

                                  12   typically alone, in a cramped, concrete, windowless cell, for 22

                                  13   and one-half to 24 hours a day” without access to “telephone

                                  14   calls, contact visits, and vocational, recreational or

                                  15   educational programming.”     Id. ¶ 3.

                                  16        Plaintiffs also assert that CDCR’s procedures for assigning

                                  17   inmates to the SHU violate the Fourteenth Amendment’s guarantee

                                  18   of due process.    Id. ¶¶ 193-202.       According to Plaintiffs, CDCR

                                  19   assigns inmates to the SHU based solely on their membership in or

                                  20   association with prison gangs, without regard for the inmate’s

                                  21   “actual behavior.”    Id. ¶¶ 91-92.      CDCR relies instead on the

                                  22   word of confidential informants and various indicia such as

                                  23   “gang-related art, tattoos, or written material” to determine

                                  24   whether inmates are affiliated with a gang – a process known as

                                  25   “gang validation.”    Id. ¶ 92.    Inmates who have been validated as

                                  26   gang members or associates are assigned to the SHU for an

                                  27   indefinite term.    Id. ¶¶ 92-94.    Once inside the SHU, inmates

                                  28   receive periodic reviews every six months to determine whether
                                                                            3
                                        Case 4:09-cv-05796-CW Document 1456
                                                                       1440 Filed 05/07/21
                                                                                  04/09/21 Page 7
                                                                                                4 of 65
                                                                                                     56




                                   1   they should be released into the prison’s general population.

                                   2   Id. ¶¶ 96-97.   Plaintiffs allege that these reviews are

                                   3   essentially “meaningless,” because they require inmates to

                                   4   “debrief” – that is, to renounce their membership in the gang and

                                   5   divulge the gang’s secrets to prison officials - in order to

                                   6   secure release.    Id. ¶¶ 96-97, 7.      Plaintiffs contend that

                                   7   debriefing is not a viable option for most inmates, who either

                                   8   know no such secrets or believe that debriefing “places [them]

                                   9   and their families in significant danger of retaliation” from
Northern District of California
  United States District Court




                                  10   other prisoners or their associates outside.        Id. ¶ 7.       CDCR also

                                  11   conducts reviews of SHU inmates’ gang affiliation status every

                                  12   six years to determine whether they are still “active” gang

                                  13   members or associates.     Id. ¶¶ 102-04.    As with the six-month

                                  14   reviews, however, Plaintiffs aver that this process typically

                                  15   only leads to the inmates’ release from the SHU if inmates are

                                  16   willing to debrief.    Id.   Plaintiffs allege, in short, that they

                                  17   have effectively been denied “information about an actual path

                                  18   out of the SHU, besides debriefing.”       Id. ¶ 117.    They allege

                                  19   that they “are entitled to meaningful notice of how they may

                                  20   alter their behavior to rejoin general population, as well as

                                  21   meaningful and timely periodic reviews to determine whether they

                                  22   still warrant detention in the SHU.”       Id. ¶ 200.

                                  23        Plaintiffs’ 2AC seeks declaratory and injunctive relief.             In

                                  24   particular, Plaintiffs request “alleviation of the conditions of

                                  25   confinement” in the SHU, meaningful review of the continued need

                                  26   for solitary confinement of all inmates who have been in the SHU

                                  27   for over six months, and release from the SHU of every inmate who

                                  28
                                                                            4
                                        Case 4:09-cv-05796-CW Document 1456
                                                                       1440 Filed 05/07/21
                                                                                  04/09/21 Page 8
                                                                                                5 of 65
                                                                                                     56




                                   1   has spent over ten years there.      Id. at ¶¶ 45-46; 202.         They have

                                   2   not asserted any claims for monetary damages.

                                   3        Defendants moved to dismiss the complaint in December 2012.

                                   4   The Court denied the motion in April 2013.        Docket No. 191.

                                   5        On May 2, 2013, Plaintiffs moved for class certification

                                   6   under Federal Rules of Civil Procedure 23(b)(1) and 23(b)(2).

                                   7   The motion remained pending for nearly a year at the parties’

                                   8   request while they engaged in settlement negotiations.             On May

                                   9   14, 2014, however, the parties notified the Court that they were
Northern District of California
  United States District Court




                                  10   not able to reach a settlement.      On June 2, 2014, the Court

                                  11   granted in part and denied in part Plaintiffs’ motion for class

                                  12   certification.   The Court certified two classes under Rules

                                  13   23(b)(1) and 23(b)(2): (1) a Due Process Class comprised of all

                                  14   inmates who are assigned to an indeterminate term at the Pelican

                                  15   Bay SHU on the basis of gang validation, under the policies and

                                  16   procedures in place as of September 10, 2012; and (2) an Eighth

                                  17   Amendment Class comprised of all inmates who are now, or will be

                                  18   in the future, assigned to the Pelican Bay SHU for a period of

                                  19   more than ten continuous years.      Order at 21, Docket No. 317.

                                  20        On October 17, 2014, CDCR permanently implemented the

                                  21   Security Threat Group (STG) policy, first piloted in October 2012.

                                  22   See 15 Cal. Code Regs. § 3000, et seq.; Settlement Agreement ¶ 6,

                                  23   Docket No. 424-2.    This policy alters aspects of CDCR’s gang

                                  24   validation process and its practice of imposing indeterminate

                                  25   terms in Pelican Bay’s SHU.      The STG policy, in part, allows

                                  26   Pelican Bay’s SHU inmates to “step down” from the most restrictive

                                  27   placement in the SHU to less restrictive housing conditions,

                                  28   provided that the inmates fulfill certain obligations.
                                                                            5
                                        Case 4:09-cv-05796-CW Document 1456
                                                                       1440 Filed 05/07/21
                                                                                  04/09/21 Page 9
                                                                                                6 of 65
                                                                                                     56




                                   1           On March 9, 2015, the Court granted Plaintiffs’ motion to

                                   2   file a supplemental complaint, which alleges an additional Eighth

                                   3   Amendment claim on behalf of a putative class of gang-validated

                                   4   inmates who were housed at Pelican Bay’s SHU for more than ten

                                   5   years and who have been or will be transferred, under the Step

                                   6   Down Program, to a SHU at another CDCR facility.         Order, Docket

                                   7   No. 387; Supp. Compl., Docket No. 388.       In this pleading,

                                   8   Plaintiffs allege that their prolonged placement in any

                                   9   combination of SHUs constitutes cruel and unusual punishment.
Northern District of California
  United States District Court




                                  10   The Court ruled that the new allegations in the Supplemental

                                  11   Complaint would not be litigated until after the conclusion of

                                  12   the trial based on the 2AC allegations.        Order at 11, Docket No.

                                  13   387; Order, Docket No. 393.

                                  14           On September 2, 2015, the parties jointly moved for

                                  15   preliminary approval of a settlement agreement that would resolve

                                  16   all claims in the 2AC and the Supplemental Complaint.          The Court

                                  17   granted preliminary approval to the settlement agreement on

                                  18   October 14, 2015, and it granted final approval on January 26,

                                  19   2016.    Docket Nos. 445, 488.    In accordance with the settlement

                                  20   agreement, the Court retained jurisdiction to enforce it.          Docket

                                  21   No. 488 at 2.

                                  22   II.     Relevant Terms of the Settlement Agreement

                                  23           The key terms of the settlement agreement, as relevant to

                                  24   the present motion, include the following: (1) requiring CDCR to

                                  25   no longer place inmates in any SHU or administrative segregation

                                  26   solely on the basis of gang validation; (2) requiring that no

                                  27   inmates be placed in the SHU for a disciplinary term unless they

                                  28   are found guilty in a disciplinary hearing of a new SHU-eligible
                                                                            6
                                       Case
                                       Case4:09-cv-05796-CW
                                            4:09-cv-05796-CW Document
                                                             Document1456
                                                                      1440 Filed
                                                                           Filed05/07/21
                                                                                 04/09/21 Page
                                                                                          Page10
                                                                                               7 of
                                                                                                 of56
                                                                                                    65




                                   1   offense; (3) requiring the creation of the Restrictive Custody

                                   2   General Population Unit (RCGP), in which inmates released from

                                   3   the SHU pursuant to the terms of the settlement agreement shall

                                   4   be placed if there is a substantial threat to their personal

                                   5   safety; (4) requiring the Institution Classification Committee

                                   6   (ICC) to review the placement of inmates in the RCGP during its

                                   7   180-day reviews by verifying whether there continues to be a

                                   8   demonstrated threat to the inmates’ personal safety and, if not,

                                   9   referring the inmates to the Departmental Review Board (DRB) for
Northern District of California
  United States District Court




                                  10   housing placement; (5) requiring CDCR to adhere to the standards

                                  11   for the use of and reliance on confidential information set forth

                                  12   in Title 15 of the California Code of Regulations, section 3321,

                                  13   and to train staff to ensure that confidential information used

                                  14   against inmates “is accurate”; and (6) requiring CDCR to produce

                                  15   to Plaintiffs, for monitoring purposes, documents relating to

                                  16   determinations as to whether class member have been found “guilty

                                  17   of a SHU-eligible offense,” including “redacted confidential

                                  18   information.”   See SA ¶¶ 13-37, Docket No. 424-2.

                                  19         Paragraph 41 of the settlement agreement permits Plaintiffs

                                  20   to seek an extension of the agreement and the Court’s

                                  21   jurisdiction over this matter of not more than twelve months; to

                                  22   obtain the extension, Plaintiffs must demonstrate “by a

                                  23   preponderance of the evidence” that current and ongoing systemic

                                  24   violations of the Eighth or Fourteenth Amendments occur as

                                  25   alleged in the Second Amended Complaint, or the Supplemental

                                  26   Complaint, or as a result of CDCR’s reforms to its Step Down

                                  27   Program or the SHU policies contemplated in the agreement.        Id. ¶

                                  28   41.   In the event that an extension beyond the initial twenty-
                                                                           7
                                       Case
                                       Case4:09-cv-05796-CW
                                            4:09-cv-05796-CW Document
                                                             Document1456
                                                                      1440 Filed
                                                                           Filed05/07/21
                                                                                 04/09/21 Page
                                                                                          Page11
                                                                                               8 of
                                                                                                 of56
                                                                                                    65




                                   1   four months is granted, CDCR’s obligations with respect to the

                                   2   production of documents would be extended for the same period.

                                   3   Id. ¶ 44.   In the absence of this showing, the settlement

                                   4   agreement and the Court’s jurisdiction “shall automatically

                                   5   terminate[.]”   Id. ¶ 41.   The agreement permits Plaintiffs to

                                   6   seek to extend indefinitely the settlement agreement and the

                                   7   Court’s jurisdiction so long as they make the requisite showing

                                   8   just described, with each extension lasting no more than twelve

                                   9   months.   Id. ¶ 43.
Northern District of California
  United States District Court




                                  10   III. Motion to Extend the Settlement Agreement

                                  11        On November 20, 2017, Plaintiffs moved for an extension of

                                  12   the settlement agreement under paragraph 41 on the basis of

                                  13   current and ongoing systemic violations of the Due Process Clause

                                  14   of the Fourteenth Amendment.     Docket No. 898-4.    Plaintiffs

                                  15   advanced three independent categories of due process violations,

                                  16   with each being sufficient to warrant an extension: (1)

                                  17   Defendants’ ongoing and systemic misuse of, and lack of accurate

                                  18   disclosures regarding, confidential information; (2) Defendants’

                                  19   ongoing and systemic failure to provide adequate procedural

                                  20   protections prior to the placement and retention of class members

                                  21   in the RCGP based on demonstrated threats to inmates’ personal

                                  22   safety; and (3) Defendants’ ongoing and systemic retention and

                                  23   use of old gang validations for parole purposes.        Id. at 1.

                                  24   Defendants opposed the motion.

                                  25        The undersigned referred the motion to the magistrate judge

                                  26   and, on January 25, 2019, that judge granted Plaintiffs’ motion

                                  27   to extend the settlement agreement, finding that Plaintiffs had

                                  28   satisfied their burden under paragraph 41 based on two of the
                                                                           8
                                       Case
                                       Case4:09-cv-05796-CW
                                            4:09-cv-05796-CW Document
                                                             Document1456
                                                                      1440 Filed
                                                                           Filed05/07/21
                                                                                 04/09/21 Page
                                                                                          Page12
                                                                                               9 of
                                                                                                 of56
                                                                                                    65




                                   1   three types of due process violations they advanced in their

                                   2   motion.   Docket No. 1122.     Specifically, the magistrate judge

                                   3   found that Plaintiffs showed by a preponderance of the evidence

                                   4   that ongoing and systemic due process violations existed as a

                                   5   result of: (1) Defendants’ misuse of, and lack of sufficient

                                   6   disclosures regarding, confidential information; and (2)

                                   7   Defendants’ retention and use of old gang validations for parole

                                   8   purposes.   Extension Order at 26, Docket No. 1122.       The

                                   9   magistrate judge further found that these systemic violations
Northern District of California
  United States District Court




                                  10   were alleged in the 2AC or were the result of the reforms to SHU

                                  11   policies and practices required by the settlement agreement and,

                                  12   as such, they constituted proper bases for extending the

                                  13   settlement agreement.    Id.   The magistrate judge found that

                                  14   Plaintiffs had shown that class members have a liberty interest

                                  15   in avoiding RCGP placement, but that Plaintiffs had not shown by

                                  16   a preponderance of the evidence that Defendants had engaged in

                                  17   ongoing and systemic due process violations in connection with

                                  18   the placement and retention of class members in the RCGP based on

                                  19   concerns for their personal safety.

                                  20        The parties agreed to take the position that the magistrate

                                  21   judge’s order on Plaintiffs’ extension motion would be a “final

                                  22   order subject to appellate review[.]”      Joint Notice at 2, Docket

                                  23   No. 1129.   Defendants filed a notice of appeal to the Ninth

                                  24   Circuit on February 6, 2019, and Plaintiffs filed a notice of a

                                  25   cross-appeal on February 25, 2019.      Docket Nos. 1126, 1130, 1131.

                                  26        On August 3, 2020, the Ninth Circuit held that the

                                  27   magistrate judge’s order on Plaintiffs’ extension motion was not

                                  28   a final order under 28 U.S.C. § 636(c)(1).       Opinion, Docket No.
                                                                           9
                                       Case 4:09-cv-05796-CW Document 1456
                                                                      1440 Filed 05/07/21
                                                                                 04/09/21 Page 13
                                                                                               10 of 65
                                                                                                     56




                                   1   1309.    The court of appeals remanded the action to the

                                   2   undersigned “to consider construing the magistrate judge’s

                                   3   extension order as a report and recommendation and afford the

                                   4   parties reasonable time to file objections.”        Id. at 17.

                                   5           Consistent with the Ninth Circuit’s opinion, the Court

                                   6   construes the magistrate judge’s order on Plaintiffs’ extension

                                   7   motion as a report and recommendation under 28 U.S.C.

                                   8   § 636(b)(1)(B).    The Court permitted both sides to file objections

                                   9   to the report and recommendation.        The parties have objected to
Northern District of California
  United States District Court




                                  10   all of the magistrate judge’s findings.

                                  11                                LEGAL STANDARD

                                  12           Where a district judge refers a matter to a magistrate judge

                                  13   for a report and recommendation under 28 U.S.C. § 636(b)(1)(B),

                                  14   the district court

                                  15                shall make a de novo determination of those
                                                    portions of the report or specified proposed
                                  16                findings or recommendations to which
                                                    objection is made. A judge of the court may
                                  17                accept, reject, or modify, in whole or in
                                                    part, the findings or recommendations made
                                  18                by the magistrate judge. The judge may also
                                                    receive further evidence or recommit the
                                  19                matter to the magistrate judge with
                                                    instructions.
                                  20

                                  21   28 U.S.C. § 636(b)(1).

                                  22       “The Fourteenth Amendment’s Due Process Clause protects

                                  23   persons against deprivations of life, liberty, or property; and

                                  24   those who seek to invoke its procedural protection must establish

                                  25   that one of these interests is at stake.”        Wilkinson v. Austin,

                                  26   545 U.S. 209, 221 (2005).     A court “need reach the question of

                                  27   what process is due only if the [plaintiff] establish[es] a

                                  28   constitutionally protected . . . interest.”        Id.   If the
                                                                           10
                                       Case 4:09-cv-05796-CW Document 1456
                                                                      1440 Filed 05/07/21
                                                                                 04/09/21 Page 14
                                                                                               11 of 65
                                                                                                     56




                                   1   plaintiff makes a showing that a cognizable interest is at stake,

                                   2   the court then considers “the question of what due process is

                                   3   due” to satisfy the Constitution.        Id.

                                   4                                  DISCUSSION

                                   5        Each of the magistrate judge’s findings and recommendations

                                   6   with respect to all three of the categories of alleged violations

                                   7   of due process that formed the basis of Plaintiffs’ extension

                                   8   motion are subject to an objection.       Specifically, Defendants

                                   9   object to the magistrate judge’s finding that Plaintiffs showed
Northern District of California
  United States District Court




                                  10   ongoing and systemic violations of due process under the

                                  11   Fourteenth Amendment (1) based on Defendants’ alleged misuse and

                                  12   insufficient disclosures of confidential information presented in

                                  13   proceedings held to determine whether class members should be

                                  14   sent to the SHU for disciplinary terms; and (2) based on their

                                  15   retention of old gang validations that pre-dated the settlement

                                  16   agreement, which were used or could have been used in determining

                                  17   whether class members should be released on parole.         Plaintiffs

                                  18   object to the magistrate judge’s finding that they failed to show

                                  19   ongoing and systemic due process violations based on Defendants’

                                  20   alleged failure to provide adequate procedural protections to

                                  21   class members prior to their placement or retention in the RCGP

                                  22   in light of concerns for their personal safety.

                                  23       Because the standard of review is de novo, the Court

                                  24   considers the arguments and evidence presented to the magistrate

                                  25   judge with respect to each of the three categories of alleged due

                                  26   process violations that formed the basis of Plaintiffs’ extension

                                  27   motion as if no decision had been rendered by the magistrate

                                  28   judge.   See Dawson v. Marshall, 561 F.3d 930, 933 (9th Cir. 2009)
                                                                           11
                                       Case 4:09-cv-05796-CW Document 1456
                                                                      1440 Filed 05/07/21
                                                                                 04/09/21 Page 15
                                                                                               12 of 65
                                                                                                     56




                                   1   (“De novo review means that the reviewing court do[es] not defer

                                   2   to the lower court’s ruling but freely consider[s] the matter

                                   3   anew, as if no decision had been rendered below.”) (citation and

                                   4   internal quotation marks omitted).

                                   5       As noted, the settlement agreement can be extended by twelve

                                   6   months only if Plaintiffs show, by a preponderance of the

                                   7   evidence, that (1) “current and ongoing systemic violations of

                                   8   the Eighth Amendment or the Due Process Clause of the Fourteenth

                                   9   Amendment exist”; and (2) such violations “exist as alleged in
Northern District of California
  United States District Court




                                  10   Plaintiffs’ Second Amended Complaint or Supplemental Complaint or

                                  11   as a result of CDCR’s reforms to . . . the SHU policies

                                  12   contemplated by this Agreement.”      SA ¶ 41.

                                  13       Below, the Court evaluates each of the three categories of

                                  14   alleged due process violations that form the basis of Plaintiffs’

                                  15   extension motion by considering, first, whether each category of

                                  16   alleged due process violations would fall within the scope of the

                                  17   operative complaints or would “result” from the SHU reforms

                                  18   required by the settlement agreement.       If the answer is yes, the

                                  19   Court will then consider whether Plaintiffs have shown, by a

                                  20   preponderance of the evidence, that the alleged due process

                                  21   violations “exist” on a “current and ongoing systemic” basis.

                                  22   Only if the answer is yes to both of these inquiries can the due

                                  23   process violations in question serve a basis for extending the

                                  24   settlement agreement under paragraph 41.1

                                  25

                                  26
                                            1 Defendants cite several orders previously entered in this
                                       action in connection with motions brought by Plaintiffs to
                                  27   enforce various aspects of the settlement agreement, none of
                                       which involved alleged due process violations. Defendants argue
                                  28   that these orders are relevant to the determination of
                                       Plaintiffs’ extension motion and that Plaintiffs now seek to “re-
                                                                       12
                                       Case 4:09-cv-05796-CW Document 1456
                                                                      1440 Filed 05/07/21
                                                                                 04/09/21 Page 16
                                                                                               13 of 65
                                                                                                     56




                                   1         The practices, procedures, and events discussed in this order

                                   2   are those that were discussed in the parties’ briefs in

                                   3   connection with Plaintiffs’ extension motion and that existed as

                                   4   of the time the extension motion was briefed in 2017 and 2018.

                                   5   The Court uses the qualifier “current” in this order to describe

                                   6   them.

                                   7   I.      RCGP Placement and Retention

                                   8           Plaintiffs argue that Defendants are violating class

                                   9   members’ due process rights in an ongoing and systemic way by
Northern District of California
  United States District Court




                                  10   placing or retaining them in the RGCP without adequate procedural

                                  11   protections.    Plaintiffs argue that class members have a liberty

                                  12   interest in avoiding placement or retention in the RCGP because

                                  13   the conditions in the RCGP are considerably more restrictive and

                                  14   onerous than those in the general prison population, and the

                                  15   duration of class members’ confinement therein is indeterminate.

                                  16   Plaintiffs further contend that Defendants have failed to provide

                                  17   class members with adequate procedural protections prior to

                                  18   placing or retaining them in the RCGP, because Defendants have

                                  19   not implemented the RCGP procedures set forth in the settlement

                                  20   agreement in a “fair and meaningful way.”       Docket No. 898-4 at 4,

                                  21   30.   Specifically, Plaintiffs argue that Defendants fail to

                                  22   provide inmates with meaningful and accurate notice about why

                                  23   they are placed or retained in the RCGP, a meaningful hearing,

                                  24

                                  25
                                       litigate” them. The Court disagrees. None of the orders (or the
                                  26   enforcement motions that gave rise to them) that Defendants cite
                                       address or resolve the question at issue here, which is whether
                                  27   Plaintiffs have shown that an extension of the settlement
                                       agreement is warranted under paragraph 41 based on ongoing and
                                  28   systemic due process violations. Accordingly, the orders that
                                       Defendants cite are irrelevant to the analysis here.
                                                                       13
                                       Case 4:09-cv-05796-CW Document 1456
                                                                      1440 Filed 05/07/21
                                                                                 04/09/21 Page 17
                                                                                               14 of 65
                                                                                                     56




                                   1   and multiple levels of review for decisions to retain them in the

                                   2   RCGP.

                                   3           Defendants do not dispute that the RCGP placements about

                                   4   which Plaintiffs complain are those of class members under

                                   5   paragraph 27 of the settlement agreement.       Defendants argue that

                                   6   Plaintiffs cannot show any due process violations arising out of

                                   7   class members’ placement or retention in the RCGP because inmates

                                   8   with safety concerns do not have a liberty interest in avoiding

                                   9   transfer to the RCGP and, even if they did have such a liberty
Northern District of California
  United States District Court




                                  10   interest, the inmates placed in the RCGP received sufficient due

                                  11   process in accordance with the procedures set forth in the

                                  12   settlement agreement.

                                  13           A.   Whether the alleged due process violations are within
                                                    the scope of the complaints or settlement-agreement
                                  14                reforms
                                  15       Plaintiffs argue that the alleged violations of due process

                                  16   arising from class members’ placement or retention in the RCGP

                                  17   can be a basis for extending the settlement agreement under

                                  18   paragraph 41 because they exist “as a result of” the SHU reforms

                                  19   required by the settlement agreement.

                                  20       The settlement agreement required Defendants to modify their

                                  21   SHU policies so that inmates who had been placed there prior to

                                  22   the settlement agreement could be released from the SHU as soon

                                  23   as possible pursuant to the terms of the agreement.         Paragraph 27

                                  24   of the settlement agreement also required Defendants to establish

                                  25   the RCGP to, in relevant part, house class members who, upon

                                  26   their release from the SHU, are determined to face a substantial

                                  27   threat to their personal safety if they were released to the

                                  28   general prison population.     SA ¶ 27.    Once inmates are placed in
                                                                           14
                                       Case 4:09-cv-05796-CW Document 1456
                                                                      1440 Filed 05/07/21
                                                                                 04/09/21 Page 18
                                                                                               15 of 65
                                                                                                     56




                                   1   the RCGP for concerns for their safety, their RCGP placement must

                                   2   be reviewed every 180 days by the ICC, and during each such

                                   3   review, the ICC “shall verify whether there continues to be a

                                   4   demonstrated threat to the inmate’s personal safety.”         Id.   If

                                   5   such a threat is found, the prisoners will be retained in the

                                   6   RCGP without further automatic review.       Id.   If the ICC finds

                                   7   that such a threat no longer exists, the prisoners must be

                                   8   referred to the DRB for a housing determination.        Id.

                                   9        The Court finds that the due process violations that
Northern District of California
  United States District Court




                                  10   Plaintiffs allege in connection with the RCGP arise out of the

                                  11   reforms required by the settlement agreement, namely those

                                  12   governing the placement and retention of class members in the

                                  13   RCGP under paragraph 27, after their release from the SHU, on the

                                  14   basis of threats to their safety.        Accordingly, the due process

                                  15   violations that Plaintiffs allege can be a basis for extending

                                  16   the settlement agreement under paragraph 41.

                                  17        As noted, Defendants do not dispute that the placement and

                                  18   retention of the prisoners discussed in Plaintiffs’ extension

                                  19   motion is governed by paragraph 27 of the settlement agreement.

                                  20   Defendants argue that the alleged due process violations at issue

                                  21   cannot serve as a reason for extending the settlement agreement

                                  22   under paragraph 41 because Plaintiffs are precluded from arguing

                                  23   that the very terms and procedures for RCGP placement and

                                  24   retention to which they agreed violate due process.

                                  25        Defendants misapprehend the nature of the due process

                                  26   violations about which Plaintiffs now complain, which arise from

                                  27   the way in which Defendants are implementing the reforms to which

                                  28   the parties agreed.    The purpose of paragraph 41 is to allow
                                                                           15
                                       Case 4:09-cv-05796-CW Document 1456
                                                                      1440 Filed 05/07/21
                                                                                 04/09/21 Page 19
                                                                                               16 of 65
                                                                                                     56




                                   1   Plaintiffs to seek an extension of the settlement agreement based

                                   2   on due process violations that may arise out of the reforms

                                   3   required by the settlement agreement, including the

                                   4   implementation of the reforms.       The due process violations at

                                   5   issue, therefore, fall squarely within the scope of paragraph 41.

                                   6        B.   Whether the alleged due process violations exist on an
                                                 ongoing and systemic basis
                                   7

                                   8             1.     Liberty interest

                                   9        The Court first considers whether Plaintiffs have shown that
Northern District of California
  United States District Court




                                  10   prisoners have a liberty interest in avoiding placement or

                                  11   retention in the RCGP.    The parties agree that this analysis is

                                  12   governed by Sandin v. Conner, 515 U.S. 472 (1995).

                                  13        In Sandin, the Supreme Court held that prisoners could

                                  14   establish a liberty interest in avoiding certain prison conditions

                                  15   if they show that such conditions “impose[] atypical and

                                  16   significant hardship on the inmate in relation to the ordinary

                                  17   incidents of prison life.”     Id. at 484.    Sandin, therefore,

                                  18   requires a comparison between the conditions of the confinement at

                                  19   issue (here, the conditions in the RCGP) relative to other

                                  20   alternative conditions of confinement that represent “the ordinary

                                  21   incidents of prison life.”     Id.

                                  22        Neither the Supreme Court nor the Ninth Circuit has defined

                                  23   the prison conditions that are the appropriate basis for

                                  24   comparison.    See Brown v. Oregon Dep’t of Corr., 751 F.3d 983,

                                  25   988 (9th Cir. 2014) (“We have noted that [t]he Sandin Court seems

                                  26   to suggest that a major difference between the conditions for the

                                  27   general prison population and the segregated population triggers

                                  28   a right to a hearing, but have not clearly held that conditions
                                                                            16
                                       Case 4:09-cv-05796-CW Document 1456
                                                                      1440 Filed 05/07/21
                                                                                 04/09/21 Page 20
                                                                                               17 of 65
                                                                                                     56




                                   1   in the general population, as opposed to those in other forms of

                                   2   administrative segregation or protective custody, form the

                                   3   appropriate baseline comparator.”) (internal citation and

                                   4   quotation marks omitted).

                                   5        The parties disagree as to what the alternative conditions

                                   6   of confinement that represent the “ordinary incidents of prison

                                   7   life” would be here.    Defendants argue that they are the

                                   8   conditions in “other high-security units,” while Plaintiffs argue

                                   9   that they are the conditions in the general prison population.
Northern District of California
  United States District Court




                                  10        The Court finds that the conditions in the general prison

                                  11   population are the appropriate basis for comparison relative to

                                  12   the conditions in the RCGP, because it is undisputed that class

                                  13   members who were placed in the RCGP because of concerns for their

                                  14   safety otherwise would have been placed in the general population

                                  15   following their release from the SHU.       This finding is consistent

                                  16   with Sandin, which provides that the relevant comparison is that

                                  17   “between inmates inside and outside” the segregation placement at

                                  18   issue.   See 515 U.S. at 486–87; see also Reyes v. Horel, No. C

                                  19   08-4561 RMW, 2012 WL 762043, at *4 (N.D. Cal. Mar. 7, 2012)

                                  20   (holding that the proper comparison under Sandin is “between the

                                  21   conditions where the plaintiff is to be housed and where the

                                  22   general prison population is housed”).       Accordingly, for the

                                  23   purpose of resolving Plaintiffs’ extension motion, the Court

                                  24   considers whether the conditions in the RCGP impose “atypical and

                                  25   significant hardship” on prisoners relative to “the ordinary

                                  26   incidents of prison life” as experienced by prisoners in the

                                  27   general prison population.

                                  28
                                                                           17
                                       Case 4:09-cv-05796-CW Document 1456
                                                                      1440 Filed 05/07/21
                                                                                 04/09/21 Page 21
                                                                                               18 of 65
                                                                                                     56




                                   1        Factors relevant to whether conditions impose atypical and

                                   2   significant hardship on prisoners include: (1) the duration of

                                   3   the conditions; (2) the degree of restraint imposed; and (3)

                                   4   whether the state’s action will affect the duration of the

                                   5   inmate’s sentence.    Sandin, 515 U.S. at 486-87.

                                   6        Plaintiffs argue that class members have a liberty interest

                                   7   in avoiding placement or retention in the RCGP under Sandin

                                   8   because, relative to the conditions that prisoners experience in

                                   9   the general population, the RCGP imposes atypical and significant
Northern District of California
  United States District Court




                                  10   hardship on prisoners housed there because of (1) physical

                                  11   restrictions, including minimal contact visits with family and

                                  12   friends as a result of Defendants’ prohibition on contact visits

                                  13   during weekends for RCGP inmates, and the RCGP’s remote location

                                  14   in Pelican Bay in California, which makes it more difficult for

                                  15   family and friends to travel there on weekdays; (2) limited

                                  16   social interaction, as RCGP inmates’ interactions are limited to

                                  17   their programming group, each of which is comprised of only nine

                                  18   to twelve prisoners; (3) limited job opportunities and limited

                                  19   access to educational or rehabilitative programming, which in

                                  20   turn impacts RCGP inmates’ eligibility for telephone access,

                                  21   family visits, and parole; (4) the duration of the placement,

                                  22   which is indeterminate, as inmates can be deemed to have safety

                                  23   concerns in perpetuity; (5) the stigma associated with being

                                  24   placed in the RCGP, as other inmates target RCGP prisoners based

                                  25   on the assumption that they committed a sex crime, a crime

                                  26   against an elderly person, or broke an STG code or rule; and (6)

                                  27

                                  28
                                                                           18
                                       Case 4:09-cv-05796-CW Document 1456
                                                                      1440 Filed 05/07/21
                                                                                 04/09/21 Page 22
                                                                                               19 of 65
                                                                                                     56




                                   1   the potential for placement on walk-alone status while in the

                                   2   RCGP.2    See Docket No. 898-4 at 31-38; Docket No. 1000-4 at 18-19.

                                   3        Plaintiffs argue that the conditions in the RCGP are

                                   4   substantially similar or worse than the conditions that the

                                   5   District of Columbia Circuit recognized as giving rise to a

                                   6   liberty interest in Aref v. Lynch, 833 F.3d 242, 256 (D.C. Cir.

                                   7   2016).

                                   8        In Aref, the court of appeals held that prisoners had a

                                   9   liberty interest in avoiding placement in Communication
Northern District of California
  United States District Court




                                  10   Management Units (CMU), which housed prisoners who required

                                  11   heightened monitoring of their communications as a result of

                                  12   having a history of, or propensity for, communications with

                                  13   extremist groups or conducting illicit activities outside of the

                                  14   prison.    Id. at 246.   The court of appeals found that the

                                  15   defining aspect of the CMU was that prisoners held therein had

                                  16   “more limited and less private communications compared to general

                                  17   population inmates”; specifically, all visits with family had to

                                  18   be non-contact, through a glass wall; all visits were live-

                                  19   monitored and recorded; all written correspondence was inspected

                                  20   and more limited in permissible quantity; and phone calls were

                                  21   limited to immediate family members.       Id. at 246-47.

                                  22

                                  23

                                  24        2 Defendants argue that due process violations cannot be
                                  25   established by virtue of the RCGP’s location, or the level of
                                       social interaction or employment that RCPG inmates can have while
                                  26   in the RCGP. This argument is misplaced. Plaintiffs are not
                                       attempting to establish due process violations by showing that
                                  27   the location of the RCGP is remote, or that RCGP inmates do not
                                       receive enough social interaction or employment opportunities.
                                  28   Plaintiffs address these circumstances only in the context of
                                       whether prisoners have a liberty interest in avoiding the RCGP.
                                                                       19
                                       Case 4:09-cv-05796-CW Document 1456
                                                                      1440 Filed 05/07/21
                                                                                 04/09/21 Page 23
                                                                                               20 of 65
                                                                                                     56




                                   1        The court of appeals further found that prisoners housed in

                                   2   CMU experienced “significantly less deprivation” than prisoners

                                   3   held in administrative segregation3, because, unlike prisoners in

                                   4   administrative segregation, CMU prisoners were allowed spaces

                                   5   with other CMU inmates for sixteen hours a day; they had access

                                   6   to educational and professional opportunities; they could keep as

                                   7   many possessions as inmates in the general population; they had

                                   8   no added restrictions on exercise; and they were allowed more

                                   9   phone calls and visits than prisoners in administrative
Northern District of California
  United States District Court




                                  10   segregation.   Id. at 257.     Indeed, other than the restrictions

                                  11   affecting visits and calls with family and visitors, the CMU

                                  12   “essentially function[ed] as self-contained general population

                                  13   housing unit[s].”   Id. at 247 (citation and internal quotation

                                  14   marks omitted).   Nevertheless, the court of appeals found that

                                  15   the indefinite length of CMU placement, which could be permanent,

                                  16   in combination with the unusual restrictions on visits and other

                                  17   contacts with family and other visitors, weighed in favor of

                                  18   finding that prisoners had a liberty interest in avoiding

                                  19   placement in the CMU.    The court of appeals reasoned that, even

                                  20   though the deprivations in the CMU were “not extreme,” they would

                                  21   necessarily “increase in severity over time,” as it would become

                                  22   increasingly difficult for prisoners to maintain relationships

                                  23   with family members and others as the length of their confinement

                                  24   in the CMU increased.    Id.

                                  25

                                  26

                                  27
                                            3 In the District of Columbia Circuit, courts compare the
                                       challenged conditions to the conditions in administrative
                                  28   segregation, and not the conditions in the general prison
                                       population. See Aref, 833 F.3d at 254.
                                                                       20
                                       Case 4:09-cv-05796-CW Document 1456
                                                                      1440 Filed 05/07/21
                                                                                 04/09/21 Page 24
                                                                                               21 of 65
                                                                                                     56




                                   1        The conditions in the RCGP, when considered in combination,

                                   2   are even more restrictive than those that the District of

                                   3   Columbia Circuit held gave rise to a liberty interest in Aref.

                                   4        First, Plaintiffs showed, and Defendants did not dispute,

                                   5   that RCGP inmates’ contact visits are limited to weekdays,

                                   6   whereas the same is not true for inmates in the general

                                   7   population at Pelican Bay.     This undisputed limitation on contact

                                   8   visits, which is atypical relative to inmates in the general

                                   9   population, has resulted in very limited contact visits for RCGP
Northern District of California
  United States District Court




                                  10   inmates in light of the fact that Pelican Bay is located in a

                                  11   remote part of California.     The Court is persuaded, as a matter

                                  12   of common sense, that the ban on weekend contact visits for RCGP

                                  13   inmates makes it less feasible for family and friends who live in

                                  14   other parts of California to make the trip to Pelican Bay.

                                  15   Second, Plaintiffs showed, and Defendants did not meaningfully

                                  16   dispute4, that class members’ placement in the RCGP is

                                  17   indeterminate, because it is not clear when the threats to class

                                  18   members’ safety will be deemed to no longer exist.         These two

                                  19   conditions, when considered in combination, impose on prisoners

                                  20   an atypical and significant hardship relative to the general

                                  21   prison population that is materially similar to that which gave

                                  22   rise to a liberty interest in Aref.      These two conditions,

                                  23

                                  24

                                  25        4 Defendants argue that placement in RCGP is not
                                  26   indeterminate because paragraph 27 of the settlement agreement
                                       provides that inmates can be released if the ICC determines that
                                  27   the threat to the inmates’ safety no longer exists. Defendants
                                       miss the point. Placement in the RCGP is indeterminate because
                                  28   neither the prisoners nor the prison know in advance when the
                                       threat to the prisoners’ safety will no longer exist.
                                                                       21
                                       Case 4:09-cv-05796-CW Document 1456
                                                                      1440 Filed 05/07/21
                                                                                 04/09/21 Page 25
                                                                                               22 of 65
                                                                                                     56




                                   1   therefore, are sufficient to support a finding that prisoners

                                   2   have a liberty interest in avoiding RCGP placement under Aref.

                                   3        Third, RCGP inmates can be placed on walk-alone status for

                                   4   some, if not all, of their time in the RCGP.         This constitutes a

                                   5   third factor that, when combined with the two others, supports a

                                   6   finding that prisoners are subject to conditions that are more

                                   7   restrictive and onerous than those that gave rise to a liberty

                                   8   interest in Aref.   Defendants did not dispute that prisoners are

                                   9   placed on walk-alone status during “an orientation and
Northern District of California
  United States District Court




                                  10   observation period” upon their placement in the RCGP and can

                                  11   remain on walk-alone status for as long as they are in the RCGP

                                  12   if the ICC determines that they cannot program safely with other

                                  13   inmates.   See Docket No. 985-7 at 22.         It is also undisputed that

                                  14   the proportion of RCGP inmates on walk-alone status has increased

                                  15   over time, with the majority of RCGP inmates now on walk-alone

                                  16   status.    Berg Decl. ¶¶ 5-9; see also Docket No. 1000-4 at 18-19.

                                  17   Prisoners on walk-alone status cannot socialize or program with

                                  18   other RCGP prisoners in compatible groups, like RCGP inmates who

                                  19   are not on walk-alone status can.        Id.   In other words, the

                                  20   programming and socializing that Defendants contend makes being

                                  21   in the RCGP substantially similar to being in the general

                                  22   population are diminished or essentially non-existent for inmates

                                  23   on walk-alone status.    Plaintiffs showed, and Defendants did not

                                  24   dispute, that diminished opportunities for programming, in turn,

                                  25   can negatively impact inmates’ eligibility for parole, see Docket

                                  26   No. 1004-4 at 26-27, which in turn can lengthen the duration of

                                  27   inmates’ sentences.

                                  28
                                                                           22
                                       Case 4:09-cv-05796-CW Document 1456
                                                                      1440 Filed 05/07/21
                                                                                 04/09/21 Page 26
                                                                                               23 of 65
                                                                                                     56




                                   1        Defendants attempt to distinguish Aref on the basis that the

                                   2   prisoners were placed in the CMU because of suspected terrorism,

                                   3   whereas here the prisoners’ placement in the RCGP is based on

                                   4   concerns for their safety.     See Docket No. 985-7 at 25 n.10.

                                   5   Defendants do not explain why this purported distinction would

                                   6   affect the liberty-interest analysis.       The placements here, as

                                   7   well as those in Aref, were made for administrative reasons, as

                                   8   opposed to disciplinary reasons.      They are, therefore, similar in

                                   9   the way that matters.
Northern District of California
  United States District Court




                                  10        Defendants also argue that RCGP is “less restrictive than

                                  11   administrative segregation” as a result of the conditions and

                                  12   programming opportunities available to RCGP inmates5, and that any

                                  13

                                  14        5 Under paragraph 27 of the settlement agreement, inmates
                                  15   placed in the RCGP have the right to the following programming
                                       and privileges:
                                  16
                                                 Programming for those inmates transferred to
                                  17             or retained in the RCGP will be designed to
                                                 provide increased opportunities for positive
                                  18             social interaction with other prisoners and
                                                 staff, including but not limited to:
                                  19             Alternative Education Program and/or small
                                                 group education opportunities; yard/out of
                                  20             cell time commensurate with Level IV GP in
                                                 small group yards, in groups as determined
                                  21             by the Institution Classification Committee;
                                                 access to religious services; support
                                  22             services job assignments for eligible
                                                 inmates as they become available; and
                                  23             leisure time activity groups. Contact
                                                 visiting shall be limited to immediate
                                  24             family and visitors who have been pre-
                                                 approved in accordance with existing Title
                                  25             15 visiting regulations, and shall occur on
                                                 the schedule set forth in Attachment A.
                                  26             Other privileges provided in the RCGP are
                                                 also set forth in Attachment A. CDCR policy
                                  27             is that inmate movement, programming, and
                                                 contact visits within the RCGP shall not
                                  28             require the application of mechanical
                                                 restraints; any application of restraints
                                                                       23
                                       Case 4:09-cv-05796-CW Document 1456
                                                                      1440 Filed 05/07/21
                                                                                 04/09/21 Page 27
                                                                                               24 of 65
                                                                                                     56




                                   1   restrictions imposed on RCGP inmates are necessary to keep them

                                   2   safe.    See Docket No. 985-7 at 22-23.     The Court is not

                                   3   persuaded.    First, the availability of programming opportunities

                                   4   does not impact the fact that the minimal opportunities for

                                   5   contact visits for RCGP inmates, the indeterminate nature of the

                                   6   confinement in the RCGP, and the possibility of placement on

                                   7   walk-alone status, in combination, are more than sufficient under

                                   8   Aref to find a liberty interest.      The inmates placed in the CMU

                                   9   in Aref likewise had access to programming opportunities; the
Northern District of California
  United States District Court




                                  10   District of Columbia Circuit nevertheless held that inmates had a

                                  11   liberty interest in avoiding placement in the CMU for the reasons

                                  12   discussed above.    Second, whether any of the aforementioned

                                  13   restrictions are necessary to keep RCGP inmates safe is

                                  14   irrelevant to the liberty interest analysis.        See Wilkinson, 545

                                  15   U.S. at 224 (holding that the “necessity” of “harsh conditions”

                                  16   is irrelevant to the consideration of whether such conditions

                                  17   “give rise to a liberty interest in their avoidance”).

                                  18           Accordingly, the Court finds that Plaintiffs have shown that

                                  19   prisoners have a liberty interest in avoiding placement or

                                  20   retention in the RCGP, as in Aref, in light of the diminished

                                  21   opportunities for contact visits while in the RCGP relative to

                                  22   the general prison population, in combination with the

                                  23   indeterminate duration of placement in the RCGP, and the

                                  24   possibility of placement on walk-alone status while in the RCGP.

                                  25

                                  26

                                  27

                                  28                shall be in accordance with existing Title
                                                    15, section 3268.2.
                                                                          24
                                        Case 4:09-cv-05796-CW Document 1456
                                                                       1440 Filed 05/07/21
                                                                                  04/09/21 Page 28
                                                                                                25 of 65
                                                                                                      56




                                   1              2.     Constitutional sufficiency of procedures

                                   2        Having determined that class members have a liberty interest

                                   3   in avoiding placement or retention in the RCGP, the Court now

                                   4   turns to the question of what process is due to inmates whom

                                   5   Defendants seek to place or retain in the RCGP under paragraph 27.

                                   6        Because the requirements of due process are “flexible and

                                   7   cal[l] for such procedural protections as the particular situation

                                   8   demands,” the Supreme Court has “declined to establish rigid rules

                                   9   and instead ha[s] embraced a framework to evaluate the sufficiency
Northern District of California
  United States District Court




                                  10   of particular procedures.”     Wilkinson, 545 U.S. at 224–25

                                  11   (citations and internal quotation marks omitted).         This framework,

                                  12   established in Mathews v. Eldridge, 424 U.S. 319 (1976), requires

                                  13   consideration of three distinct factors:

                                  14              First, the private interest that will be
                                                  affected by the official action; second, the
                                  15              risk of an erroneous deprivation of such
                                                  interest through the procedures used, and
                                  16              the probable value, if any, of additional or
                                                  substitute procedural safeguards; and
                                  17              finally, the Government’s interest,
                                                  including the function involved and the
                                  18              fiscal and administrative burdens that the
                                                  additional or substitute procedural
                                  19              requirement would entail.
                                  20   Wilkinson, 545 U.S. at 224-25 (quoting Mathews, 424 U.S. at 335).

                                  21        Placement in the RCGP based on concerns for class members’

                                  22   safety under paragraph 27 is administrative, not disciplinary.

                                  23   Where that is the case, the State’s interest, which is the third

                                  24   of the Mathews factors, becomes “a dominant consideration” in

                                  25   determining whether the procedures in place are Constitutionally

                                  26   sufficient.     Accordingly, in light of the significant weight that

                                  27   must be accorded to the State’s interest in this context, the

                                  28   procedures to be followed before placing inmates in administrative
                                                                            25
                                        Case 4:09-cv-05796-CW Document 1456
                                                                       1440 Filed 05/07/21
                                                                                  04/09/21 Page 29
                                                                                                26 of 65
                                                                                                      56




                                   1   segregation need not be “formal, adversary-type procedures” such

                                   2   as those required in the context of disciplinary segregation;

                                   3   instead, they can be “informal, nonadversary procedures” such as

                                   4   those set forth in Hewitt v. Helms, 459 U.S. 460, 473-76 (1983),

                                   5   abrogated in part on other grounds in Sandin, 515 U.S. at 472.

                                   6   These informal, nonadversary procedures include notice of the

                                   7   reason for placement, an opportunity to be heard, and periodic

                                   8   review.   Id.

                                   9         Plaintiffs argue that Defendants are violating class
Northern District of California
  United States District Court




                                  10   members’ due process rights in connection with their placement or

                                  11   retention in the RCGP under paragraph 27 because Defendants do

                                  12   not follow, or have not meaningfully implemented, the procedures

                                  13   set forth in paragraph 27 of the settlement agreement and are

                                  14   thereby depriving inmates of notice of the reason for RCGP

                                  15   placement or retention and meaningful periodic review.          As noted

                                  16   above, paragraph 27 provides the DRB with the discretion to house

                                  17   inmates in the RCGP instead of in the general population if it

                                  18   determines that there are threats to their personal safety.         SA ¶

                                  19   27.   The settlement agreement further requires the ICC to

                                  20   consider the placement during its 180-day reviews by verifying

                                  21   whether there continues to be a demonstrated threat to the

                                  22   inmates’ personal safety; if not, the inmates must be referred to

                                  23   the DRB for a housing determination.        Id.

                                  24         Plaintiffs argue that Defendants fail to provide inmates

                                  25   with meaningful notice of the reason for RCGP placement or

                                  26   retention because, even though RCGP placement based on paragraph

                                  27   27 should be made only if there are threats to the security of

                                  28   the inmate, the DRB and the ICC “often consider factors in the
                                                                            26
                                       Case 4:09-cv-05796-CW Document 1456
                                                                      1440 Filed 05/07/21
                                                                                 04/09/21 Page 30
                                                                                               27 of 65
                                                                                                     56




                                   1   RCGP reviews that are irrelevant to the existence of a safety

                                   2   threat [to the prisoner], or simply use the wrong standard.”

                                   3   Docket No. 898-4 at 42.    For example, Plaintiffs’ evidence showed

                                   4   that Defendants have relied on findings that releasing prisoners

                                   5   to the general population would pose a threat to the safety of

                                   6   the institution even though paragraph 27 does not contemplate the

                                   7   safety of the institution as a reason for keeping prisoners in

                                   8   the RCGP.   Id.; Bremer Decl., Ex. N, M.      Rather, under paragraph

                                   9   27, it is the safety of the prisoners that is the relevant
Northern District of California
  United States District Court




                                  10   consideration.   Plaintiffs’ evidence also showed that Defendants

                                  11   failed to provide inmates with accurate notice of how to gain

                                  12   release from the RCGP under paragraph 27.       Plaintiffs’ evidence

                                  13   showed that CDCR told prisoners that participating in programming

                                  14   and remaining incident-free for six months would result in

                                  15   transfer out of the RCGP, Docket No. 898-4 at 43; Bremer Decl.,

                                  16   Ex. A, B, F, J, K, which is inconsistent with paragraph 27, which

                                  17   permits Defendants to retain inmates in the RCGP only if the ICC

                                  18   verifies that “there continues to be a demonstrated threat to the

                                  19   inmate’s personal safety,” SA ¶ 27.

                                  20        Plaintiffs next argue that Defendants failed to provide

                                  21   inmates with meaningful periodic review of their RCGP placement

                                  22   because the ICC has failed to verify during the 180-day reviews

                                  23   that a demonstrated threat to inmates’ safety continues to exist.

                                  24   Plaintiffs’ evidence showed that, instead of evaluating whether a

                                  25   safety concern continues to exist, the ICC operates under what

                                  26   appears to be a presumption that historical threats to prisoners’

                                  27   safety continue to exist in the absence of affirmative evidence

                                  28
                                                                           27
                                        Case 4:09-cv-05796-CW Document 1456
                                                                       1440 Filed 05/07/21
                                                                                  04/09/21 Page 31
                                                                                                28 of 65
                                                                                                      56




                                   1   that the threats have abated.      Docket No. 898-4 at 42; Bremer

                                   2   Decl., Ex. N.     This is also contrary to paragraph 27.

                                   3           Plaintiffs contend that Defendants’ failure to provide

                                   4   prisoners with adequate notice and meaningful periodic review

                                   5   creates a high risk of erroneous placement or retention in the

                                   6   RCGP, particularly because no further automatic review is

                                   7   required under paragraph 27 if the ICC or DRB decides to retain

                                   8   prisoners in the RCGP.     Docket No. 898-4 at 43-45.

                                   9           Defendants do not dispute that the placement or retention of
Northern District of California
  United States District Court




                                  10   the prisoners discussed in Plaintiffs’ extension motion is

                                  11   governed by paragraph 27 and that such placement or retention

                                  12   should have been on the basis of existing threats to their safety

                                  13   only.    Further, Defendants do not meaningfully address, much less

                                  14   dispute, any of the specific incidents described by Plaintiffs in

                                  15   their extension motion, thereby implicitly conceding that they

                                  16   failed to provide meaningful notice to prisoners of the reasons

                                  17   for RCGP placement and retention and meaningful periodic review of

                                  18   RCGP retention.    See Docket No. 985-7 at 29-30.

                                  19           In light of the absence of a dispute with respect to the

                                  20   incidents that Plaintiffs have described, the Court finds that

                                  21   Plaintiffs have shown that Defendants have failed to provide

                                  22   prisoners meaningful notice of the reason for RCGP placement and

                                  23   retention and meaningful periodic review.

                                  24           Wilkinson, 545 U.S. at 221, illustrates why these failings by

                                  25   Defendants support a finding that the current procedures for

                                  26   placing and retaining inmates in the RCGP pursuant to paragraph

                                  27   27, as implemented, are Constitutionally insufficient.

                                  28
                                                                            28
                                        Case 4:09-cv-05796-CW Document 1456
                                                                       1440 Filed 05/07/21
                                                                                  04/09/21 Page 32
                                                                                                29 of 65
                                                                                                      56




                                   1        In that case, the Supreme Court considered whether Ohio’s

                                   2   procedures for placing and retaining inmates for administrative

                                   3   reasons in the Ohio State Penitentiary (OSP), a supermax facility,

                                   4   were adequate in providing prisoners with due process under

                                   5   Mathews.   The procedures required Ohio to (1) provide “written

                                   6   notice summarizing the conduct” triggering review for placement in

                                   7   the OSP; (2) provide the prisoner an opportunity to attend and

                                   8   offer a fair rebuttal at the hearing during which a Classification

                                   9   Committee evaluates whether the prisoner should be placed in the
Northern District of California
  United States District Court




                                  10   OSP; (3) provide “multiple levels of review for any decision

                                  11   recommending OSP placement, with the power to overturn the

                                  12   recommendation at each level”; and (4) provide a placement review

                                  13   within thirty days of the initial placement in the OSP, and an

                                  14   annual review thereafter.     545 U.S. at 223-26.

                                  15        The Supreme Court held that these procedures were sufficient

                                  16   under the three-factor Mathews balancing test because (1) the

                                  17   inmates had a “more than minimal” interest in avoiding erroneous

                                  18   placement in the OSP (first Mathews factor); (2) the State’s

                                  19   interest in ensuring prison security was a “dominant

                                  20   consideration” (third Mathews factor); and (3) the procedures in

                                  21   place created a low risk of erroneous placement in the OSP, in

                                  22   relevant part because the inmates received “notice of the factual

                                  23   basis” for OSP placement and a fair opportunity for rebuttal,

                                  24   because of the multiple levels of review for any decision

                                  25   recommending OSP placement, and because of the automatic thirty-

                                  26   day review following the initial OSP placement.         Id.

                                  27        Here, in contrast to Wilkinson, and based on the undisputed

                                  28   incidents described above, the procedures currently in place, as
                                                                            29
                                        Case 4:09-cv-05796-CW Document 1456
                                                                       1440 Filed 05/07/21
                                                                                  04/09/21 Page 33
                                                                                                30 of 65
                                                                                                      56




                                   1   implemented, do not result in the provision of meaningful notice

                                   2   of the reasons for RCGP placement or retention, or in the

                                   3   provision of meaningful review of RCGP placement or retention.

                                   4   Accordingly, the Court finds that the current procedures for

                                   5   placing and retaining prisoners in the RCGP under paragraph 27, as

                                   6   implemented, create a high risk6 of erroneous RCGP placement or

                                   7   retention and are therefore Constitutionally inadequate under

                                   8   Mathews and Wilkinson.

                                   9        Defendants argue, conclusorily, that no due process
Northern District of California
  United States District Court




                                  10   violations exist because “CDCR is abiding” by the settlement

                                  11   agreement and Plaintiffs agreed to the terms of the settlement

                                  12   agreement.   However, it is undisputed that Defendants have failed

                                  13   to provide meaningful notice to inmates of the basis for RCGP

                                  14   placement or retention that is consistent with the terms of

                                  15   paragraph 27, and to provide meaningful review of RCGP retention

                                  16   as required by paragraph 27.      Further, Plaintiffs’ alleged due

                                  17   process violations arise out of Defendants’ failure to

                                  18   meaningfully implement paragraph 27, and such failures can give

                                  19   rise to due process violations that would permit an extension of

                                  20   the settlement agreement under paragraph 41.

                                  21

                                  22

                                  23

                                  24
                                            6 Plaintiffs showed, and Defendants did not dispute, that no
                                       further automatic review is required under paragraph 27 if the
                                  25   ICC or DRB decides to retain prisoners in the RCGP. The lack of
                                       automatic review as to determinations to keep prisoners in the
                                  26   RCGP further increases the risk of erroneous RCGP retention. Cf.
                                       Wilkinson, 545 U.S. at 223-26 (holding that procedures minimized
                                  27   the risk of erroneous placement in the OSP in part because they
                                       required multiple levels of review for any decision recommending
                                  28   OSP placement, in addition to the yearly review of OSP
                                       placement).
                                                                       30
                                        Case 4:09-cv-05796-CW Document 1456
                                                                       1440 Filed 05/07/21
                                                                                  04/09/21 Page 34
                                                                                                31 of 65
                                                                                                      56




                                   1         Defendants next contend that Plaintiffs cannot show due

                                   2   process violations by merely “disagree[ing] with CDCR’s findings

                                   3   regarding inmates’ safety concerns,” Docket No. 985-7 at 29.

                                   4   This argument misapprehends the basis of the alleged due process

                                   5   violations here.    Plaintiffs are not challenging the ultimate

                                   6   determinations of the DRB or ICC with respect to whether security

                                   7   concerns exist to place or keep class members in the RCGP under

                                   8   paragraph 27; instead, Plaintiffs challenge the lack of

                                   9   procedural protections afforded to class members in connection
Northern District of California
  United States District Court




                                  10   with RCGP placement or retention, and the resultant risk of

                                  11   erroneous RCGP placement or retention.

                                  12         The Court finds, based on the foregoing, that Plaintiffs have

                                  13   shown that the current procedures, as implemented, are

                                  14   Constitutionally deficient under Mathews and that such

                                  15   deficiencies give rise to ongoing and systemic due process

                                  16   violations.   Accordingly, the settlement agreement can be extended

                                  17   under paragraph 41 as a result of ongoing and systemic due process

                                  18   violations arising out of class members’ placement or retention in

                                  19   the RCGP under paragraph 27.

                                  20         As noted, the magistrate judge found that Plaintiffs had not

                                  21   met their burden to show ongoing and systemic due process

                                  22   violations arising out of RCGP placement or retention, but the

                                  23   Court respectfully disagrees with that finding in light of the

                                  24   undisputed evidence discussed above.

                                  25   II.   Misuse of Confidential Information

                                  26         Plaintiffs argue that ongoing and systemic due process

                                  27   violations of class members’ rights occur as a result of the way

                                  28   in which Defendants disclose and rely upon confidential
                                                                            31
                                       Case 4:09-cv-05796-CW Document 1456
                                                                      1440 Filed 05/07/21
                                                                                 04/09/21 Page 35
                                                                                               32 of 65
                                                                                                     56




                                   1   information in connection with disciplinary proceedings that

                                   2   could lead to the placement of class members in the SHU for

                                   3   having committed a SHU-eligible offense.       Plaintiffs note that

                                   4   these disciplinary proceedings, and Defendants’ use of

                                   5   confidential information therein, are governed by and arise from

                                   6   the reforms required by the settlement agreement.         Plaintiffs

                                   7   contend that the alleged due process violations at issue are of

                                   8   two types: (1) those arising out of Defendants’ inaccurate or

                                   9   insufficient disclosure of confidential information used against
Northern District of California
  United States District Court




                                  10   class members in the proceedings, which deprived class members of

                                  11   the ability to mount a defense during their disciplinary

                                  12   hearings; and (2) those arising out of Defendants’ reliance upon

                                  13   confidential information that Defendants failed to evaluate for

                                  14   reliability.   Plaintiffs explain that they discovered these

                                  15   alleged due process violations by reviewing the documents and

                                  16   information that Defendants are required to disclose to

                                  17   Plaintiffs for monitoring purposes under paragraph 37(h) of the

                                  18   settlement agreement.

                                  19        Defendants argue that the alleged due process violations

                                  20   just described cannot be a basis for extending the settlement

                                  21   agreement under paragraph 41 because they are neither alleged in

                                  22   the 2AC nor the result of the SHU reforms required by the

                                  23   settlement agreement.    Defendants further argue that, even if the

                                  24   alleged due process violations at issue could serve as a basis to

                                  25   extend the settlement agreement under paragraph 41, Plaintiffs

                                  26   have not met their burden to show that the alleged violations

                                  27   amount to ongoing and systemic due process deprivations, because

                                  28   Plaintiffs’ evidence shows, “at best, human error” in Defendants’
                                                                           32
                                       Case 4:09-cv-05796-CW Document 1456
                                                                      1440 Filed 05/07/21
                                                                                 04/09/21 Page 36
                                                                                               33 of 65
                                                                                                     56




                                   1   disclosure and reliance upon confidential information, and

                                   2   because “[f]ailing to include every fact in a confidential

                                   3   disclosure form, and periodic errors in recording reliability

                                   4   determinations, does not constitute an ongoing, systemic due-

                                   5   process violation.”    Docket No. 1345 at 4-5.

                                   6        A.    Whether the alleged due process violations are within
                                                  the scope of the complaints or settlement-agreement
                                   7              reforms
                                   8        As noted, prior to the settlement agreement, placement in

                                   9   the SHU had been on the basis of gang validation status.           The
Northern District of California
  United States District Court




                                  10   settlement agreement modified the process for placing class

                                  11   members in the SHU by requiring that any such placement be based

                                  12   on a conviction for an SHU-eligible offense after a disciplinary

                                  13   hearing.   SA ¶¶ 13-17.   Paragraph 34 of the settlement agreement

                                  14   requires CDCR to comply with California regulations that govern

                                  15   the use and disclosure of confidential information and to train

                                  16   staff to ensure that confidential information used against

                                  17   inmates “is accurate.”    Under paragraph 37(h), for monitoring

                                  18   purposes, Defendants are required to produce to Plaintiffs’

                                  19   counsel documents relating to determinations as to whether a

                                  20   class member has been found “guilty of a SHU-eligible offense,”

                                  21   including “redacted confidential information.”        SA ¶ 37(h).

                                  22        Plaintiffs argue that the due process violations they allege

                                  23   with respect to Defendants’ use of confidential information are a

                                  24   proper ground for extending the settlement agreement under

                                  25   paragraph 41 because they arise out of the reforms required by

                                  26   the portions of the settlement agreement just described.

                                  27        The Court agrees.    By its plain terms, the settlement

                                  28   agreement requires Defendants to take certain steps to ensure
                                                                           33
                                       Case 4:09-cv-05796-CW Document 1456
                                                                      1440 Filed 05/07/21
                                                                                 04/09/21 Page 37
                                                                                               34 of 65
                                                                                                     56




                                   1   that confidential information used against inmates “is accurate”

                                   2   and in compliance with California regulations regulating the use

                                   3   and disclosure of confidential information.        See SA ¶¶ 24, 34,

                                   4   37(h).   This would include the use of confidential information

                                   5   against inmates in connection with the disciplinary proceedings

                                   6   described in the settlement agreement, pursuant to which a class

                                   7   member can be found guilty of committing a SHU-eligible offense

                                   8   and placed in the SHU for a disciplinary term for that offense.

                                   9   Id. ¶¶ 13-17.   Accordingly, any alleged violations of class
Northern District of California
  United States District Court




                                  10   members’ due process rights that arise from Defendants’ failure

                                  11   to comply with these requirements arise out of the SHU reforms

                                  12   contemplated by the settlement agreement, and therefore

                                  13   constitute a proper ground for extending the settlement agreement

                                  14   under paragraph 41.

                                  15       Defendants argue that the alleged due process violations in

                                  16   question are not the result of the SHU policy changes that CDCR

                                  17   agreed to implement pursuant to the settlement agreement, because

                                  18   “there is no evidence that the reforms to the Step Down Program

                                  19   or SHU policies changed how CDCR handles confidential

                                  20   information.”   Docket No. 1345 at 4.      This argument is

                                  21   unpersuasive.   It ignores the provisions of the settlement

                                  22   agreement that require Defendants to train their staff to ensure

                                  23   that their use of confidential information “is accurate” and in

                                  24   compliance with the California regulations governing the use of

                                  25   confidential information.     SA ¶ 34.   It also ignores the

                                  26   provisions that require Defendants to produce, for monitoring

                                  27   purposes, documents to Plaintiffs’ counsel about STG-eligible

                                  28   convictions, including any confidential information relied upon
                                                                           34
                                       Case 4:09-cv-05796-CW Document 1456
                                                                      1440 Filed 05/07/21
                                                                                 04/09/21 Page 38
                                                                                               35 of 65
                                                                                                     56




                                   1   in “find[ing] the inmate guilty of the SHU-eligible offense.”          SA

                                   2   ¶ 37(h).   Defendants’ interpretation of the settlement agreement

                                   3   gives no effect to these provisions, and is not viable for that

                                   4   reason.    Defendants do not explain why the settlement agreement

                                   5   requires them to produce to Plaintiffs for monitoring purposes

                                   6   documents containing confidential information relied upon during

                                   7   disciplinary hearings if the settlement agreement had not

                                   8   addressed their obligations as to the use of confidential

                                   9   information in disciplinary hearings.
Northern District of California
  United States District Court




                                  10       In light of the foregoing, the Court concludes that the

                                  11   alleged due process violations in question result from the SHU-

                                  12   related reforms required by the settlement agreement and can,

                                  13   therefore, serve as a basis for extending the settlement

                                  14   agreement under paragraph 41.

                                  15        B.     Whether the alleged due process violations exist on an
                                                   ongoing and systemic basis
                                  16

                                  17               1.   Liberty interest

                                  18        The Court next considers whether class members have a

                                  19   liberty interest in avoiding placement in the SHU.

                                  20        This Court previously held when denying Defendants’ motion

                                  21   to dismiss that Plaintiffs had alleged a liberty interest in

                                  22   avoiding placement in the SHU in light of Defendants’ failure to

                                  23   argue otherwise.   See Docket No. 191 at 12.       Defendants do not

                                  24   contend at this juncture that Plaintiffs lack such an interest.

                                  25   Accordingly, in light of Defendants’ implicit concession that

                                  26   prisoners do have such an interest, the Court concludes that

                                  27   Plaintiffs have a liberty interest in avoiding disciplinary

                                  28   placement in the SHU.    See Zimmerlee v. Keeney, 831 F.2d 183, 186
                                                                           35
                                       Case 4:09-cv-05796-CW Document 1456
                                                                      1440 Filed 05/07/21
                                                                                 04/09/21 Page 39
                                                                                               36 of 65
                                                                                                     56




                                   1   (9th Cir. 1987) (“The parties do not discuss and we assume that

                                   2   Zimmerlee has a protected liberty interest in not being subject

                                   3   to disciplinary segregation.”).

                                   4               2.   Constitutional sufficiency of procedures

                                   5        The procedures required to satisfy due process when placing

                                   6   prisoners in segregation vary primarily depending on whether the

                                   7   segregation is for disciplinary purposes or administrative

                                   8   purposes.   See Madrid v. Gomez, 889 F. Supp. 1146, 1272 (N.D.

                                   9   Cal. 1995) (noting that “the amount of process due depends, in
Northern District of California
  United States District Court




                                  10   significant part, on whether the prisoner’s transfer to the SHU

                                  11   is characterized as disciplinary or administrative”).

                                  12        The placement at issue here is placement in the SHU based on

                                  13   a conviction for STG-eligible offenses and is, therefore,

                                  14   disciplinary in nature.

                                  15        “Prison disciplinary proceedings are not part of a criminal

                                  16   prosecution and the full panoply of rights due a defendant in

                                  17   such proceedings does not apply.”        Wolff v. McDonnell, 418 U.S.

                                  18   539, 556 (1974).   “The Supreme Court in Wolff spelled out the

                                  19   minimum procedural protections that the Due Process Clause

                                  20   requires when substantial liberty interests are being deprived in

                                  21   the prison setting; [the Ninth Circuit] subsequently held that

                                  22   the Wolff requirements must be met in the disciplinary

                                  23   segregation context.”    Walker v. Sumner, 14 F.3d 1415, 1419 (9th

                                  24   Cir. 1994), overruled on other grounds by Sandin, 515 U.S. at 472

                                  25   (citations omitted).    Even if state regulations provide prisoners

                                  26   with more extensive procedural protections, Wolff requirements

                                  27   nevertheless control the inquiry of whether the prisoners’ due

                                  28   process rights were violated.     Id. (“[W]e need not consider
                                                                           36
                                       Case 4:09-cv-05796-CW Document 1456
                                                                      1440 Filed 05/07/21
                                                                                 04/09/21 Page 40
                                                                                               37 of 65
                                                                                                     56




                                   1   whether the prison complied with its own regulations.         Walker’s

                                   2   right to due process was violated only if he was not provided

                                   3   with process sufficient to meet the Wolff standard.”).

                                   4            Wolff established five procedural
                                                requirements. First, written notice of the
                                   5            charges must be given to the disciplinary-
                                                action defendant in order to inform him of the
                                   6            charges and to enable him to marshal the facts
                                                and prepare a defense. Second, at least a
                                   7            brief period of time after the notice, no less
                                                than 24 hours, should be allowed to the inmate
                                   8            to prepare for the appearance before the
                                                Adjustment Committee. Third, there must be a
                                   9            written statement by the factfinders as to the
                                                evidence relied on and reasons for the
Northern District of California
  United States District Court




                                  10            disciplinary action. Fourth, the inmate
                                                facing disciplinary proceedings should be
                                  11            allowed to call witnesses and present
                                                documentary evidence in his defense when
                                  12            permitting him to do so will not be unduly
                                                hazardous to institutional safety or
                                  13            correctional goals. Fifth, [w]here an
                                                illiterate inmate is involved . . . or where
                                  14            the complexity of the issue makes it unlikely
                                                that the inmate will be able to collect and
                                  15            present the evidence necessary for an adequate
                                                comprehension of the case, he should be free
                                  16            to seek the aid of a fellow inmate, or . . .
                                                to have adequate substitute aid . . . from the
                                  17            staff or from a[n] . . . inmate designated by
                                                the staff. The Court specifically held that
                                  18            the Due Process Clause does not require that
                                                prisons allow inmates to cross-examine their
                                  19            accusers, nor does it give rise to a right to
                                                counsel in the proceedings[.]
                                  20

                                  21   Id. (internal citations and quotation marks omitted).

                                  22        In addition to purely procedural protections, due process

                                  23   also requires prison officials to have an evidentiary basis for

                                  24   their decisions to confine inmates to disciplinary segregation.

                                  25   See Superintendent, Massachusetts Correctional Institution v.

                                  26   Hill, 472 U.S. 445, 455 (1985) (Hill).

                                  27

                                  28
                                                                           37
                                       Case 4:09-cv-05796-CW Document 1456
                                                                      1440 Filed 05/07/21
                                                                                 04/09/21 Page 41
                                                                                               38 of 65
                                                                                                     56




                                   1                   a.   Insufficient disclosures

                                   2        Plaintiffs argue that Defendants failed to provide class

                                   3   members with accurate and complete disclosures of confidential

                                   4   information that was relevant to charges made against them for

                                   5   STG-eligible offenses, which could have or did result in their

                                   6   placement in the SHU.    Plaintiffs argue that the inaccurate and

                                   7   incomplete disclosures at issue violated class members’ due

                                   8   process right to have adequate notice of the charges against them

                                   9   and to marshal the facts and prepare a defense.
Northern District of California
  United States District Court




                                  10        Plaintiffs represent, and Defendants do not dispute, that

                                  11   CDCR regulations require that information obtained from

                                  12   confidential informants be documented in a confidential

                                  13   memorandum, which is not disclosed to the inmates; the inmates

                                  14   are provided a summarized version of the confidential memorandum

                                  15   (i.e., a disclosure form), which lacks any confidential

                                  16   information that cannot be disclosed to the inmates, such as the

                                  17   name of the confidential informant.

                                  18        Plaintiffs’ evidence showed many instances in which

                                  19   disclosure forms attributed to confidential informants statements

                                  20   that the confidential informants did not actually make.            The

                                  21   statements attributed to the confidential informants, which

                                  22   Plaintiffs argue were simply “fabricated” by Defendants,

                                  23   incriminated class members of committing STG-eligible offenses.

                                  24   Plaintiffs’ evidence also showed many instances in which

                                  25   disclosure forms failed to disclose confidential information that

                                  26   was exculpatory or that class members could have used during

                                  27   their disciplinary hearings to defend themselves against the

                                  28   charges against them.
                                                                           38
                                       Case 4:09-cv-05796-CW Document 1456
                                                                      1440 Filed 05/07/21
                                                                                 04/09/21 Page 42
                                                                                               39 of 65
                                                                                                     56




                                   1         For example, the disclosure forms provided to prisoner 1

                                   2   stated that two confidential informants both said that prisoner 1

                                   3   wanted prisoner 2 killed, in part because prisoner 2 had not

                                   4   provided prisoner 1 with his cut of the proceeds from contraband.

                                   5   Docket No. 898-4 at 9-10; Meeropol Decl., Ex. A, B, C.         However,

                                   6   the confidential memorandum that the disclosure forms were

                                   7   supposed to summarize does not state that one of the informants

                                   8   said that prisoner 1 wanted prisoner 2 killed because he had not

                                   9   provided him with a cut of the proceeds from contraband.           Id.
Northern District of California
  United States District Court




                                  10   The confidential informant gave a different reason entirely for

                                  11   why he thought prisoner 1 wanted prisoner 2 killed.         Id.

                                  12         Defendants do not dispute that the statements attributed to

                                  13   one of the confidential informants in the disclosure forms

                                  14   provided to prisoner 1 were not actually made by the confidential

                                  15   informant; nor do Defendants dispute that the disclosure forms

                                  16   provided to prisoner 1 contained inaccurate information about

                                  17   what this confidential informant actually said against prisoner

                                  18   1.   See Docket No. 985-7 at 14-15.      Defendants argue that what

                                  19   matters is that prisoner 1’s “order was carried out” and prisoner

                                  20   2 “was stabbed.”   Id. at 14.    Defendants further argue that

                                  21   prisoner 1 was provided with sufficient information in the

                                  22   disclosure forms to satisfy due process requirements because such

                                  23   forms revealed that two confidential informants had accused

                                  24   prisoner 1 of ordering prisoner 2’s assault, and Defendants were

                                  25   not required to disclose more than that because the reasons why

                                  26   prisoner 1 purportedly ordered prisoner 2 to be assaulted were

                                  27   “irrelevant.”   Id.   For the reasons discussed in more detail

                                  28   below, the inaccurate disclosures that Defendants provided to
                                                                           39
                                       Case 4:09-cv-05796-CW Document 1456
                                                                      1440 Filed 05/07/21
                                                                                 04/09/21 Page 43
                                                                                               40 of 65
                                                                                                     56




                                   1   prisoner 1 violated his due process rights because they deprived

                                   2   him of the ability to challenge or otherwise raise questions as

                                   3   to the reliability of confidential information that could have

                                   4   been or was used against him.

                                   5        As another example, the disclosure forms provided to four

                                   6   prisoners (prisoners 3, 4, 5, and 6), who were accused of

                                   7   conspiring to murder another inmate, attributed incriminating

                                   8   statements to a confidential informant that the informant did not

                                   9   actually make.   See Docket No. 898-4 at 11-13; Meeropol Decl.,
Northern District of California
  United States District Court




                                  10   Ex. E, F.   Further, the forms omitted information that the

                                  11   confidential informant actually did provide to Defendants that

                                  12   was exculpatory.   Id.   Specifically, the disclosure forms failed

                                  13   to disclose to the four prisoners that the confidential informant

                                  14   stated that the inmate who was the alleged victim of the murder

                                  15   conspiracy had not been ordered murdered by the four co-

                                  16   conspirators.    Id.

                                  17        Defendants do not dispute that the disclosure forms provided

                                  18   to these four prisoners contained statements attributed to a

                                  19   confidential informant that the informant did not make, and they

                                  20   also do not dispute that these forms failed to disclose the

                                  21   exculpatory evidence just discussed.       For the reasons discussed

                                  22   in more detail below, these incomplete and inaccurate disclosures

                                  23   violated the prisoners’ due process rights because they deprived

                                  24   the prisoners of the ability to challenge or otherwise raise

                                  25   questions as to the reliability of confidential information that

                                  26   could have been or was used against them.

                                  27        As another example, the disclosure form that was provided to

                                  28   prisoner 7, who allegedly conspired to commit battery with an
                                                                           40
                                       Case 4:09-cv-05796-CW Document 1456
                                                                      1440 Filed 05/07/21
                                                                                 04/09/21 Page 44
                                                                                               41 of 65
                                                                                                     56




                                   1   STG-nexus, stated that intercepted prisoner notes identified

                                   2   prisoner 7 by name as ordering the assault of two other inmates.

                                   3   Docket No. 898-4 at 14-15; Meeropol Decl., Ex. G, H.         But the

                                   4   confidential note did not, in fact, identify prisoner 7 by name;

                                   5   it instead identified a prisoner by what appears to be a

                                   6   nickname.      Id.   The confidential memorandum that the disclosure

                                   7   form was supposed to summarize does not contain any information

                                   8   connecting prisoner 7 to the nickname that was mentioned in the

                                   9   note.    Id.   The disclosure form provided to prisoner 7 did not
Northern District of California
  United States District Court




                                  10   reveal that the note at issue had incriminated a prisoner

                                  11   identified only by using a nickname.       Id.

                                  12           Defendants do not address this incident in their briefs,

                                  13   thereby implicitly conceding that the information disclosed in

                                  14   the disclosure form provided to prison 7 was inaccurate.

                                  15           For the reasons discussed in more detail below, the

                                  16   incomplete disclosures that Defendants provided to prisoner 7

                                  17   violated his due process rights because they deprived him of the

                                  18   ability to challenge or otherwise raise questions as to the

                                  19   reliability of confidential information that could have been or

                                  20   was used against him.

                                  21           As noted above, due process requires, among other things,

                                  22   that “an inmate receive advance written notice of the claimed

                                  23   violation” for which he could face discipline.        Zimmerlee, 831

                                  24   F.2d at 188 (citing Wolff, 418 U.S. at 563).        “Wolff provides

                                  25   little guidance as to the specificity of notice necessary to

                                  26   satisfy due process.      However, the [Supreme] Court has stated

                                  27   that in identifying the safeguards due process requires in this

                                  28   context, courts should remember ‘the legitimate institutional
                                                                            41
                                       Case 4:09-cv-05796-CW Document 1456
                                                                      1440 Filed 05/07/21
                                                                                 04/09/21 Page 45
                                                                                               42 of 65
                                                                                                     56




                                   1   needs of assuring the safety of inmates and prisoners’ and avoid

                                   2   ‘burdensome administrative requirements that might be susceptible

                                   3   to manipulation.’”    Id. (quoting Hill, 472 U.S. at 454-55).

                                   4   “Whether notice satisfies due process is a question of law[.]”

                                   5   Hopi Tribe v. Navajo Tribe, 46 F.3d 908, 918 (9th Cir. 1995).

                                   6        The Court finds, based on the examples described above,

                                   7   which are representative of the evidence that Plaintiffs have

                                   8   presented, that Plaintiffs have shown due process violations

                                   9   arising out of Defendants’ failure to provide class members with
Northern District of California
  United States District Court




                                  10   adequate notice of the charges and evidence against them and by

                                  11   failing to disclose non-sensitive information or evidence that

                                  12   class members could have used to mount a defense at their

                                  13   disciplinary hearings.    The inaccurate or incomplete disclosures

                                  14   that Defendants provided to class members deprived class members

                                  15   of the ability to challenge or otherwise raise questions as to

                                  16   the reliability of confidential information that could have been

                                  17   or was used against them during their disciplinary hearings.       See

                                  18   Brown v. Plaut, 131 F.3d 163, 172 (D.C. Cir. 1997) (“If [an

                                  19   inmate] was not provided an accurate picture of what was at stake

                                  20   in the hearing, then he was not given his due process.”).

                                  21        Defendants do not meaningfully dispute that disclosures

                                  22   provided to class members contained inaccurate information or

                                  23   failed to disclose relevant and non-sensitive exculpatory

                                  24   information derived from confidential sources.        Further,

                                  25   Defendants have advanced no legitimate penological reason for

                                  26   having failed to provide class members with disclosures (without

                                  27   revealing the identity of confidential informants or other

                                  28   detailed information that could have revealed the identity of
                                                                           42
                                       Case 4:09-cv-05796-CW Document 1456
                                                                      1440 Filed 05/07/21
                                                                                 04/09/21 Page 46
                                                                                               43 of 65
                                                                                                     56




                                   1   confidential informants)7 that accurately reflected confidential

                                   2   information that was relevant to the charges against them.

                                   3   Indeed, Defendants attribute the deficiencies in the disclosures

                                   4   that Plaintiffs have identified to “human error,” thereby

                                   5   conceding that the deficient disclosures were not the result of a

                                   6   need to withhold information from class members for legitimate

                                   7   institutional reasons.    See Docket No. 1345 at 4-5.

                                   8        Defendants argue that any “errors” made with respect to the

                                   9   disclosure of confidential information are harmless because there
Northern District of California
  United States District Court




                                  10   was sufficient evidence in the record to support the disciplinary

                                  11   officers’ ultimate determinations, including guilty pleas and

                                  12   findings of guilt.    This argument misses the point.       Plaintiffs’

                                  13   due process allegations here are not predicated on the theory

                                  14   that the ultimate determination of the disciplinary officers was

                                  15   unsupported; they are predicated instead on the theory that the

                                  16   procedures employed were Constitutionally insufficient.

                                  17   Accordingly, whether the ultimate determinations of the hearing

                                  18   officers were supported by sufficient evidence is irrelevant.

                                  19   See Edwards v. Balisok, 520 U.S. 641, 648 (1997) (noting that

                                  20   “when the basis for attacking the judgment is not insufficiency

                                  21   of the evidence . . . it is irrelevant” whether there is

                                  22   sufficient evidence in the record to support the prison hearing

                                  23   determination).

                                  24        Defendants next argue that Plaintiffs improperly seek to

                                  25   “second-guess prison officials” and “reverse” Defendants’

                                  26

                                  27        7 Plaintiffs do not argue that Defendants should have
                                  28   revealed names or dates or other detailed information that could
                                       have revealed the identity of a confidential informant.
                                                                       43
                                       Case 4:09-cv-05796-CW Document 1456
                                                                      1440 Filed 05/07/21
                                                                                 04/09/21 Page 47
                                                                                               44 of 65
                                                                                                     56




                                   1   findings with respect to whether class members committed STG-

                                   2   eligible offenses.    See, e.g., Docket No. 985-7 at 15.       But

                                   3   Plaintiffs do not seek to vacate or alter the outcome of the

                                   4   disciplinary hearings at issue; rather, they seek to show that

                                   5   procedural due process violations of class members’ rights

                                   6   occurred prior to the disciplinary hearings.

                                   7        Defendants also contend that, even if the disclosures

                                   8   provided to class members contained inaccurate or fabricated

                                   9   information, that would not give rise to violations of due
Northern District of California
  United States District Court




                                  10   process because there is no Constitutional right to be free from

                                  11   false disciplinary charges.     See Docket No. 1084-4 at 3.        This

                                  12   argument is misplaced.    The cases upon which Defendants rely to

                                  13   support this proposition in turn rely on Sprouse v. Babcock, 870

                                  14   F.2d 450, 452 (8th Cir. 1989) and Freeman v. Rideout, 808 F.2d

                                  15   949, 951 (2d Cir. 1986).     See id.     The Eighth Circuit in Sprouse

                                  16   and the Second Circuit in Freeman held that no due process

                                  17   violation arises from the use of false evidence in charging a

                                  18   prisoner if adequate procedural due process protections as

                                  19   required by Wolff were provided to the prisoner and the prisoner,

                                  20   therefore, had an opportunity to defend himself against the false

                                  21   charges.   Id.

                                  22        Sprouse and Freeman, and the other cases that Defendants

                                  23   cite that rely on Sprouse and Freeman, are inapposite.         Here, the

                                  24   information that Plaintiffs have shown was inaccurate or

                                  25   fabricated was information that Defendants incorrectly attributed

                                  26   to a confidential informant.     Because confidential informants do

                                  27   not testify at disciplinary hearings and their identities are not

                                  28   disclosed in order to protect their safety or the safety of
                                                                           44
                                       Case 4:09-cv-05796-CW Document 1456
                                                                      1440 Filed 05/07/21
                                                                                 04/09/21 Page 48
                                                                                               45 of 65
                                                                                                     56




                                   1   others, class members had no means to determine first-hand what

                                   2   the confidential informants actually said; class members were

                                   3   forced to rely on the disclosure forms that Defendants provided

                                   4   to them, which purported to summarize the confidential

                                   5   informants’ statements but did not, in fact, accurately do so.

                                   6   Accordingly, class members never had the opportunity to defend

                                   7   themselves against the false or inaccurate information at issue,

                                   8   as there was no way for class members to even learn that the

                                   9   summaries of confidential information that had been provided to
Northern District of California
  United States District Court




                                  10   them were inaccurate.8

                                  11        Accordingly, the Court finds that Plaintiffs have shown due

                                  12   process violations arising out of Defendants’ inaccurate or

                                  13   insufficient disclosures of confidential information.         As a

                                  14   result of the number of incidents that are undisputed, as well as

                                  15   Defendants’ position that the incidents are harmless, the Court

                                  16   concludes Plaintiffs have shown that these violations are the

                                  17   result of Defendants’ policies and procedures and are, therefore,

                                  18   indicative of a systemic issue.

                                  19                   b.    Insufficient reliability determinations

                                  20        Plaintiffs argue that Defendants violated class members’ due

                                  21   process rights because hearing officers failed to independently

                                  22   assess whether information provided by confidential informants

                                  23   was reliable.

                                  24        A “prison disciplinary committee’s determination derived

                                  25   from a statement of an unidentified inmate informant satisfies

                                  26

                                  27
                                            8 Plaintiffs’ counsel learned of the inaccuracies at issue
                                       because Defendants are required to produce documents to
                                  28   Plaintiffs for monitoring purposes under paragraph 37(h) of the
                                       settlement agreement.
                                                                       45
                                       Case 4:09-cv-05796-CW Document 1456
                                                                      1440 Filed 05/07/21
                                                                                 04/09/21 Page 49
                                                                                               46 of 65
                                                                                                     56




                                   1   due process when (1) the record contains some factual information

                                   2   from which the committee can reasonably conclude that the

                                   3   information was reliable, and (2) the record contains a prison

                                   4   official’s affirmative statement that safety considerations

                                   5   prevent the disclosure of the informant’s name.”        Zimmerlee, 831

                                   6   F.2d at 186.   The Ninth Circuit requires that the reliability of

                                   7   the confidential informant’s statement be established by: “(1)

                                   8   the oath of the investigating officer appearing before the

                                   9   committee as to the truth of his report that contains
Northern District of California
  United States District Court




                                  10   confidential information, (2) corroborating testimony, (3) a

                                  11   statement on the record by the chairman of the committee that he

                                  12   had firsthand knowledge of sources of information and considered

                                  13   them reliable based on the informant’s past record, or (4) an in

                                  14   camera review of the documentation from which credibility was

                                  15   assessed.”   Id. at 186-87.    “Proof that an informant previously

                                  16   supplied reliable information is sufficient.”        Id. (citations

                                  17   omitted).

                                  18        Compliance with these procedural requirements is paramount

                                  19   in light of the significant risk that prisoners could fabricate

                                  20   information to settle grievances with other prisoners.         See Jones

                                  21   v. Gomez, No. C-91-3875 MHP, 1993 WL 341282, at *3 (N.D. Cal.

                                  22   Aug. 23, 1993) (“[G]iven the differences that arise between

                                  23   prisoners due to jealousies, gang loyalties, and petty

                                  24   grievances, and the unfortunate discrete instances where guards

                                  25   seek to retaliate against prisoners, to rely on statements by

                                  26   unidentified informants without anything more to establish

                                  27   reliability is worse than relying on no evidence: ‘It is an open

                                  28
                                                                           46
                                       Case 4:09-cv-05796-CW Document 1456
                                                                      1440 Filed 05/07/21
                                                                                 04/09/21 Page 50
                                                                                               47 of 65
                                                                                                     56




                                   1   invitation for clandestine settlement of personal grievances.’”)

                                   2   (citation omitted).

                                   3        Plaintiffs’ evidence showed many instances in which

                                   4   Defendants relied upon confidential information without first

                                   5   establishing its reliability as required by Zimmerlee.

                                   6        For example, Plaintiffs’ evidence showed that hearing

                                   7   officers simply assume, without actually determining for

                                   8   themselves as they are required, that information provided by a

                                   9   confidential informant is reliable.      See, e.g., Supp. Meeropol
Northern District of California
  United States District Court




                                  10   Decl., Ex. 14, 31.

                                  11        Plaintiffs also filed evidence showing that hearing officers

                                  12   refused to allow prisoners to ask questions during disciplinary

                                  13   hearings about the reliability of confidential informants on the

                                  14   ground that such questions were not relevant.        See Meeropol

                                  15   Decl., Ex. NN, QQ; Supp. Meeropol Decl., Ex. 33, 34.

                                  16        Some of Plaintiffs’ evidence showed that certain

                                  17   confidential informants had been deemed reliable on the ground

                                  18   that another confidential source had corroborated their

                                  19   statements, but the materials produced by Defendants to

                                  20   Plaintiffs’ counsel under paragraph 37(h) of the settlement

                                  21   agreement did not show that there was another confidential source

                                  22   who could have corroborated the sources at issue, see, e.g.,

                                  23   Meeropol Decl., Ex. EE, or the documents produced show that the

                                  24   second confidential source did not actually corroborate the first

                                  25   informant, see, e.g., id., Ex. Z, AA, BB, CC.

                                  26        Defendants do not meaningfully dispute any of the incidents

                                  27   just described.   Defendants argue that no due process violations

                                  28   occurred as a result of these incidents because Plaintiffs’
                                                                           47
                                       Case 4:09-cv-05796-CW Document 1456
                                                                      1440 Filed 05/07/21
                                                                                 04/09/21 Page 51
                                                                                               48 of 65
                                                                                                     56




                                   1   allegations show nothing but “periodic errors in recording

                                   2   reliability determinations,” Docket No. 1345 at 5.         The Court

                                   3   disagrees.    Plaintiffs’ evidence shows that Defendants’ errors

                                   4   were not mere recording errors, but instead were failures to

                                   5   undertake the reliability determinations required by Zimmerlee.

                                   6        The Court finds, based on the incidents described above,

                                   7   which are representative of the evidence that Plaintiffs have

                                   8   presented, that Plaintiffs have shown ongoing and systemic due

                                   9   process violations arising out of Defendants’ failure to conduct
Northern District of California
  United States District Court




                                  10   the reliability determinations required by Zimmerlee before

                                  11   relying on evidence provided by confidential informants.

                                  12        In light of the foregoing, the Court finds that Plaintiffs

                                  13   have shown that the settlement agreement can be extended under

                                  14   paragraph 41 as a result of ongoing and systemic due process

                                  15   violations arising out of Defendants’ misuse or insufficient

                                  16   disclosures of confidential information.

                                  17   III. Retention and Continued Use of Old Gang Validations

                                  18        Plaintiffs argue that CDCR is engaging in ongoing and

                                  19   systemic violations of class members’ due process rights by

                                  20   continuing

                                  21                to maintain and rely on its old gang
                                                    validations, without acknowledging their
                                  22                flawed nature. . . . Because the old
                                                    validation procedures violated due process,
                                  23                they cannot be relied on to deprive
                                                    prisoners of their liberty interest in an
                                  24                opportunity for parole[.]
                                  25   Docket No. 898-4 at 4.    The old gang validations at issue are

                                  26   those that pre-date the settlement agreement.        After the

                                  27   settlement agreement was effectuated, Defendants modified their

                                  28   procedures for gang validations going forward, but they did not

                                                                           48
                                       Case 4:09-cv-05796-CW Document 1456
                                                                      1440 Filed 05/07/21
                                                                                 04/09/21 Page 52
                                                                                               49 of 65
                                                                                                     56




                                   1   vacate the gang validations made prior to the settlement

                                   2   agreement.    Plaintiffs argue that Defendants’ retention of the

                                   3   old gang validations in their system without adding any

                                   4   qualifications to indicate to the Parole Board that they are

                                   5   unreliable has deprived class members of a fair opportunity for
                                       parole, because the Parole Board has and continues to rely on the
                                   6
                                       gang validations for the purpose of determining whether a class
                                   7
                                       member is eligible for Proposition 57 relief9 or for parole
                                   8
                                       generally.
                                   9
                                            Defendants contend that the use or reliance upon the gang
Northern District of California
  United States District Court




                                  10
                                       validations at issue for the purpose of parole eligibility is not
                                  11
                                       a proper ground for extending the settlement agreement under
                                  12
                                       paragraph 41.    Defendants further argue that the continued use or
                                  13
                                       reliance upon the old gang validations would not result in
                                  14
                                       violations of due process in any event, because prisoners receive
                                  15
                                       the due process the Constitution requires in connection with
                                  16
                                       their parole hearings, as they receive an opportunity to be heard
                                  17
                                       and a statement of reasons regarding any parole denials.
                                  18
                                            A.      Whether the alleged due process violations are within
                                  19                the scope of the complaints or settlement-agreement
                                                    reforms
                                  20

                                  21        Plaintiffs argue that the due process violations they allege
                                  22   with respect to Defendants’ retention and continued use of gang
                                  23   validations in the context of parole are a basis for extending
                                  24

                                  25        9 Proposition 57 is an amendment to the California
                                  26   Constitution passed in 2016 to provide non-violent offenders with
                                       an opportunity to parole. See Cal. Const. art. I § 32(a)(1)
                                  27   (providing that any person convicted of a non-violent felony
                                       offense and sentenced to state prison shall be eligible for
                                  28   parole consideration after completing the full term of his or her
                                       primary offense).
                                                                       49
                                       Case 4:09-cv-05796-CW Document 1456
                                                                      1440 Filed 05/07/21
                                                                                 04/09/21 Page 53
                                                                                               50 of 65
                                                                                                     56




                                   1   the settlement agreement under paragraph 41 because they are

                                   2   alleged in the 2AC and because they arise out of the reforms

                                   3   required by the settlement agreement.

                                   4        Defendants respond that the settlement agreement cannot be

                                   5   extended under paragraph 41 based on the claimed due process

                                   6   violations at issue because they are not alleged in the 2AC and

                                   7   because the settlement agreement does not include any terms

                                   8   modifying or prohibiting the use of old gang validations for

                                   9   parole purposes.
Northern District of California
  United States District Court




                                  10        In the 2AC, Plaintiffs allege that the old gang validations

                                  11   were made without providing class members adequate due process.

                                  12   See, e.g., 2AC ¶¶ 87-90, 230, 237, 249, 256, 261.         They also

                                  13   allege that the gang validations had the ultimate effect of

                                  14   depriving class members of a fair opportunity for parole because

                                  15   of an unwritten policy that barred prisoners housed in the SHU

                                  16   based on gang validation from being granted parole.         Id.    The due

                                  17   process violations at issue here, which are based on the theory

                                  18   that the old gang validations continue to result in the denial of

                                  19   a fair opportunity for parole for class members, can, therefore,

                                  20   serve as a basis under paragraph 41 for extending the settlement

                                  21   agreement.

                                  22        B.      Whether the alleged due process violations exist on a
                                                    current and ongoing systemic basis
                                  23

                                  24                1.   Liberty interest

                                  25        The Court first considers whether Plaintiffs have shown that

                                  26   prisoners have a liberty interest in parole.

                                  27        Plaintiffs argue, and Defendants do not dispute, that class

                                  28   members have such an interest.
                                                                            50
                                        Case 4:09-cv-05796-CW Document 1456
                                                                       1440 Filed 05/07/21
                                                                                  04/09/21 Page 54
                                                                                                51 of 65
                                                                                                      56




                                   1        In light of the absence of any dispute as to this issue, the

                                   2   Court finds that class members have a liberty interest in parole.

                                   3   See Pearson v. Muntz, 639 F.3d 1185, 1190–91 (9th Cir. 2011)

                                   4   (holding that “California law creates a liberty interest in

                                   5   parole”) (citation and internal quotation marks omitted).

                                   6               2.    Constitutional sufficiency of procedures

                                   7        In Swarthout v. Cooke, 562 U.S. 216, 220 (2011), the Supreme

                                   8   Court held that inmates are afforded sufficient procedural due

                                   9   process in the context of parole if they are “allowed an
Northern District of California
  United States District Court




                                  10   opportunity to be heard” and are “provided a statement of the

                                  11   reasons why parole was denied.”      Id.
                                            Plaintiffs argue that Defendants’ continued retention of old
                                  12
                                       gang validations without any warning to the Parole Board as to
                                  13
                                       their flaws and unreliability deprives class members of a fair
                                  14
                                       opportunity for parole.     Plaintiffs offer the following evidence
                                  15
                                       to show that the old gang validations are Constitutionally flawed
                                  16
                                       and unreliable.
                                  17
                                            First, Plaintiffs’ evidence, which Defendants did not
                                  18
                                       dispute, showed that the procedures for generating the old gang
                                  19
                                       validations lacked any checks and balances to minimize the risk
                                  20
                                       of error.   See Miller Decl., Ex. 1, Guirbino Dep. Tr. at 73, 207.
                                  21
                                       Specifically, the evidence showed that the Office of Correctional
                                  22
                                       Safety (OCS) had the exclusive authority to validate prisoners as
                                  23   gang affiliates, and that any gang validations made by the OCS
                                  24   were not subject to any form of review, as neither the ICC nor
                                  25   any other entity had the authority to overturn a gang validation
                                  26   made by the OCS.    Miller Decl., Ex. 2, Ducart Dep. Tr. at 205-06;
                                  27   Miller Decl., Ex. 3, Frisk Dep. Tr. at 31, 108-110, 124; Miller
                                  28   Decl., Ex. 4, Barneburg Dep. Tr. at 70, 76; Miller Decl., Ex. 7,
                                                                            51
                                       Case 4:09-cv-05796-CW Document 1456
                                                                      1440 Filed 05/07/21
                                                                                 04/09/21 Page 55
                                                                                               52 of 65
                                                                                                     56




                                   1   Austin Decl. ¶ 21.    Although Defendants reviewed gang validations

                                   2   every six years, this process likewise was not subject to any

                                   3   further review.   Miller Decl., Ex. 2, Ducart Dep. Tr. at 230;

                                   4   Miller Decl., Ex. 8, Parro Dep. Tr. at 12; Miller Decl., Ex. 3,

                                   5   Frisk Dep. Tr. at 38; Miller Decl., Ex. 9, CDCR Operations Manual
                                       of 2014 § 52070.18.4.
                                   6
                                           Second, Plaintiffs’ evidence, which Defendants did not
                                   7
                                       dispute, showed that class members were not provided a meaningful
                                   8
                                       opportunity to rebut the gang validation evidence used against
                                   9
                                       them as part of the old gang validation process.        Specifically,
Northern District of California
  United States District Court




                                  10
                                       class members were not heard by the OCS in the validation process
                                  11
                                       and the OCS’s review of the validation packets prepared by the
                                  12
                                       Institutional Gang Investigator (IGI) was not meaningful, as it
                                  13
                                       involved merely accepting the gang-validation recommendations of
                                  14
                                       the IGI.   Miller Decl., Ex. 5, Hubbard Dep. Tr. at 18, 27; Miller
                                  15
                                       Decl., Ex. 3, Frisk Dep. Tr. at 92-93, 25, 125-26, 129, 100-01;
                                  16
                                       Miller Decl., Ex. 7, Austin Decl. ¶¶ 20-21; Miller Decl., Ex. 10,
                                  17   Giurbino Dep. Tr. at 179; Miller Decl., Ex. 4, Barneburg Dep. Tr.
                                  18   at 176-77.
                                  19       Third, Plaintiffs’ evidence, which Defendants did not
                                  20   dispute, showed that Defendants failed to provide accurate notice
                                  21   to class members as to how to avoid a gang validation under the
                                  22   old procedures.   For example, the old gang validation procedures
                                  23   provided that revalidation would not occur if the prisoners were

                                  24   not involved in any gang “activity” for at least six years.        See

                                  25   15 Cal. Code. Regs §§ 3341.5(c)(5), 3378(e); Miller Decl., Ex. 2,

                                  26   Ducart Dep. Tr. at 23; Miller Decl., Ex. 8, Parry Dep. Tr. at 74.

                                  27   Plaintiffs’ evidence showed that Defendants did not provide

                                  28   notice to class members that the type of “activity” that could

                                                                           52
                                       Case 4:09-cv-05796-CW Document 1456
                                                                      1440 Filed 05/07/21
                                                                                 04/09/21 Page 56
                                                                                               53 of 65
                                                                                                     56




                                   1   lead to revalidation included “non-action,” such as possessing

                                   2   artwork from a gang affiliate, or possessing a photograph of a

                                   3   gang affiliate.   Miller Decl., Ex. 13, CDCR Validation

                                   4   Instruction Manual of June 2011 at 12; Miller Decl., Ex. 10,

                                   5   Giurbino Dep. Tr. at 163; Miller Decl., Ex. 14-23.
                                           Fourth, Plaintiffs’ evidence showed that Defendants reviewed
                                   6
                                       the old gang validations only every six years, which Plaintiffs
                                   7
                                       argue was too infrequent to satisfy due process requirements.
                                   8
                                       See 15 Cal. Code Regs. §§ 3341.5(c)(5), 3378(e)-(f); Miller
                                   9
                                       Decl., Ex. 2, Ducart Dep. Tr. at 230; Miller Decl., Ex. 8, Parry
Northern District of California
  United States District Court




                                  10
                                       Dep. Tr. at 12; Miller Decl., Ex. 3, Frisk Dep. Tr. at 38; Miller
                                  11
                                       Decl., Ex. 5 Hubbard Dep. Tr. at 19; Miller Decl., Ex. 35 at 2.
                                  12
                                           The Court finds that the undisputed incidents described above
                                  13
                                       show that Defendants failed to provide class members with
                                  14
                                       meaningful notice of how to avoid gang validation or
                                  15
                                       revalidation, a meaningful opportunity for rebuttal, meaningful
                                  16
                                       periodic review, and sufficient checks and balances to reduce the
                                  17   risk of erroneous gang validation.       Accordingly, the Court
                                  18   concludes that Plaintiffs have shown that the procedures used to
                                  19   generate the old gang validations, as well as the resulting old
                                  20   gang validations themselves, are Constitutionally deficient and
                                  21   unreliable.
                                  22       Plaintiffs contend that these deficiencies deprive them of a
                                  23   fair opportunity for parole for two reasons.

                                  24       First, Plaintiffs’ evidence, which Defendants did not

                                  25   dispute, showed that, pursuant to a policy enacted in 2017,

                                  26   Defendants have deemed ineligible for Proposition 57 parole

                                  27   consideration any class members whose “prison record indicates

                                  28   they have been placed in a security housing unit for any

                                                                           53
                                       Case 4:09-cv-05796-CW Document 1456
                                                                      1440 Filed 05/07/21
                                                                                 04/09/21 Page 57
                                                                                               54 of 65
                                                                                                     56




                                   1   involvement with a Security Threat Group (i.e., prison gang) in

                                   2   the past five years.”    Miller Decl., Ex. 38 at 4.       As a result of

                                   3   this policy, class members who were gang-validated or found

                                   4   “active” in a six-year review under the old procedures and were

                                   5   still in indeterminate SHU placement in 2012 or thereafter were
                                       automatically deemed ineligible for Proposition 57 parole
                                   6
                                       consideration.   Miller Decl., Ex. 39, 40.
                                   7
                                           Second, Plaintiffs’ evidence, which Defendants did not
                                   8
                                       dispute, showed that the Parole Board continues to consider the
                                   9
                                       old gang validations outside of the Proposition 57 context when
Northern District of California
  United States District Court




                                  10
                                       determining class members’ parole eligibility.        See, e.g., Miller
                                  11
                                       Decl. ¶¶ 42-56 & Ex. 50-52.     Plaintiffs’ undisputed evidence
                                  12
                                       further showed that the Parole Board appears to be unaware that
                                  13
                                       the old gang validations are Constitutionally flawed and
                                  14
                                       unreliable.   See, e.g., Miller Decl., Ex. 52, Commissioner Dep.
                                  15
                                       Tr. at 193 (“[B]eing validated is no simple feat.         It doesn’t
                                  16
                                       happen overnight . . . the correctional officers are going
                                  17   through to make sure they validate it according to the law.”).
                                  18       As noted, Defendants have not disputed the evidence just
                                  19   described.    Defendants argue only that the due process violation
                                  20   allegations fail because Plaintiffs seek to “challenge the merits
                                  21   of individual-inmate parole decisions,” and this Court lacks
                                  22   jurisdiction to consider any such challenges.        Docket No. 985-7
                                  23   at 6-7.
                                  24       The Court is not persuaded.      Defendants, once again,
                                  25   misapprehend the nature of Plaintiffs’ due process arguments.
                                  26   Plaintiffs are not challenging the outcome of any parole
                                  27   determinations; Plaintiffs, instead, challenge the continued use
                                  28
                                                                           54
                                       Case 4:09-cv-05796-CW Document 1456
                                                                      1440 Filed 05/07/21
                                                                                 04/09/21 Page 58
                                                                                               55 of 65
                                                                                                     56




                                   1   of Constitutionally-flawed gang validations in parole proceedings

                                   2   on the basis that doing so violates class members’ procedural due

                                   3   process rights in the context of parole.

                                   4        In light of the undisputed evidence discussed above, the

                                   5   Court finds that Defendants’ continued retention and use of old

                                   6   gang validations without any acknowledgement of the fact that

                                   7   they are flawed and unreliable gives rise to violations of class

                                   8   members’ right to a meaningful hearing in the context of parole.

                                   9   See Swarthout, 562 U.S. at 220 (holding that due process in the
Northern District of California
  United States District Court




                                  10   context of parole requires, in relevant part, that inmates be

                                  11   allowed a meaningful opportunity to be heard).        Accordingly, the

                                  12   Court finds, based on the undisputed evidence above, that

                                  13   Plaintiffs have shown ongoing and systemic due process violations

                                  14   that constitute a valid basis for extending the settlement

                                  15   agreement under paragraph 41.

                                  16   //

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                           55
                                       Case 4:09-cv-05796-CW Document 1456
                                                                      1440 Filed 05/07/21
                                                                                 04/09/21 Page 59
                                                                                               56 of 65
                                                                                                     56




                                   1                                  CONCLUSION

                                   2        For the reasons set forth above, the Court affirms in part

                                   3   and reverses in part the findings and recommendations of the

                                   4   magistrate judge, and it grants Plaintiffs’ motion to extend the

                                   5   settlement agreement for twelve months pursuant to paragraph 41.10

                                   6   The twelve months shall commence when this order becomes final.

                                   7        IT IS SO ORDERED.

                                   8   Dated: April 9, 2021
                                                                              CLAUDIA WILKEN
                                   9                                          United States District Judge
  United States District Court
Northern District of California




                                  10

                                  11

                                  12

                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24        10In their extension motion, Plaintiffs appear to argue
                                  25   that, in addition to extending the settlement agreement under
                                       paragraph 41, they are entitled to other remedies to redress the
                                  26   due process violations they discuss in their motion. The Court
                                       disagrees. The only issue now before the Court is whether
                                  27   Plaintiffs have shown that the settlement agreement should be
                                       extended by twelve months under paragraph 41. Plaintiffs have
                                  28   not shown that the Court can take any action under paragraph 41
                                       other than to extend the settlement agreement.
                                                                       56
Case 4:09-cv-05796-CW Document 1456 Filed 05/07/21 Page 60 of 65




                  Exhibit 2
   Case 4:09-cv-05796-CW Document 1456 Filed 05/07/21 Page 61 of 65


                       ______________________

            IN THE UNITED STATES COURT OF APPEALS

                      FOR THE NINTH CIRCUIT



TODD ASHKER, et al.,
                        Plaintiffs-Appellees,

       v.

GOVERNOR OF THE STATE OF
CALIFORNIA, et al.,
                     Defendants-Appellants.

             On Appeal from the United States District Court
                 for the Northern District of California

                   No. 4:09-cv-05796 CW (RMI)
             The Honorable Claudia Wilken, District Judge

                 REPRESENTATION STATEMENT

                                 ROB BONTA
                                 Attorney General of California
                                 MONICA N. ANDERSON
                                 Senior Assistant Attorney General
                                 NEAH HUYNH
                                 ADRIANO HRVATIN
                                 Supervising Deputy Attorneys General
                                 SARAH M. BRATTIN
                                 Deputy Attorney General
                                 State Bar No. 302043
                                  1300 I Street, Suite 125
                                  Sacramento, CA 95814
                                  Telephone: (916) 210-7321
                                  Fax: (916) 324-5205
                                  Email: Sarah.Brattin@doj.ca.gov
                                 Attorneys for Defendants-Appellants
                                 Newsom, Cate, Lewis, and Chaus
      Case 4:09-cv-05796-CW Document 1456 Filed 05/07/21 Page 62 of 65




     The undersigned represents Defendants-Appellants Newsom, Cate, Lewis,

and Chaus in this appeal. Below is a service list for the counsel who represent the

Plaintiffs-Appellees’ class, as well as individual Plaintiffs-Appellees Todd Ashker,

Danny Troxell, George Ruiz, Jeffrey Franklin, George Franco, Gabriel Reyes,

Richard Johnson, Paul Redd, Luis Esquivel, and Ronnie Dewberry, in this matter:

     SAMUEL MILLER (Bar No. 138942)
     Email: samrmiller@yahoo.com
     JULES LOBEL (pro hac vice)
     Email: jll4@pitt.edu
     RACHEL MEEROPOL (pro hac vice)
     Email: rachelm@ccrjustice.org
     CENTER FOR CONSTITUTIONAL RIGHTS
     666 Broadway, 7th Floor
     New York, NY 10012
     Tel: (212) 614-6432
     Fax: (212) 614-6499

     CARMEN E. BREMER (pro hac vice)
     Email: carmen.bremer@bremerlawgroup.com
     BREMER LAW GROUP PLLC
     1700 Seventh Avenue, Suite 2100
     Seattle, WA 98101
     Tel: (206) 357-8442
     Fax: (206) 858-9730

     ANNE CAPPELLA (Bar No. 181402)
     Email: anne.cappella@weil.com
     WEIL, GOTSHAL & MANGES LLP
     201 Redwood Shores Parkway
     Redwood Shores, CA 94065-1134
     Tel: (650) 802-3000
     Fax: (650) 802-3100

                                         2
Case 4:09-cv-05796-CW Document 1456 Filed 05/07/21 Page 63 of 65




CHARLES F.A. CARBONE (Bar No. 206536)
Email: Charles@charlescarbone.com
LAW OFFICES OF CHARLES CARBONE
P. O. Box 2809
San Francisco, CA 94126
Tel: (415) 981-9773
Fax: (415) 981-9774

MARILYN S. MCMAHON (Bar No. 270059)
Email: Marilyn@prisons.org
CALIFORNIA PRISON FOCUS
P.O. Box 1129
2000 Allston Way
Berkeley, CA 94701
Tel: (510) 734-3600
Fax: (510) 836-7222

ANNE BUTTERFIELD WEILLS (Bar No. 139845)
Email: abweills@gmail.com
SIEGEL, YEE & BRUNNER
475 14th Street, Suite 500
Oakland, CA 94612
Tel: (510) 839-1200
Fax: (510) 444-6698




                               3
       Case 4:09-cv-05796-CW Document 1456 Filed 05/07/21 Page 64 of 65




Dated: May 7, 2021               Respectfully Submitted,

                                 ROB BONTA
                                 Attorney General of California
                                 MONICA N. ANDERSON
                                 Senior Assistant Attorney General
                                 NEAH HUYNH
                                 ADRIANO HRVATIN
                                 Supervising Deputy Attorneys General


                                 /S/ SARAH M. BRATTIN
                                 SARAH M. BRATTIN
                                 Deputy Attorney General
                                 Attorneys for Defendant-Appellants
                                 Newsom, Cate, Lewis, and Chaus

SF2012204868
42676361.docx




                                      4
         Case 4:09-cv-05796-CW Document 1456 Filed 05/07/21 Page 65 of 65




                              CERTIFICATE OF SERVICE
Case Name:      Ashker, et al. v. Newsom, et al.          No.    4:09-cv-05796-CW (RMI)

I hereby certify that on May 7, 2021, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
     DEFENDANTS’ NOTICE OF APPEAL
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California and the United States
of America the foregoing is true and correct and that this declaration was executed on May 7,
2021, at Sacramento, California.


                P. Pimentel                                       /s/ P. Pimentel
                 Declarant                                           Signature

SF2012204868
35081149.docx
